


 
 
 
JUNIOR SUBORDINATED INDENTURE
 
between
 
NORTHSTAR REALTY FINANCE LIMITED PARTNERSHIP,
as Issuer,
 
NORTHSTAR REALTY FINANCE CORP.,
as Guarantor,
 
and
 
WILMINGTON TRUST COMPANY
 
as Trustee
 
 
_____________________
 
Dated as of October 6, 2006
 
_____________________
 
 






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
 
ARTICLE I
 
Definitions and Other Provisions of General Application
 
SECTION 1.1.
Definitions.
1
SECTION 1.2.
Compliance Certificate and Opinions.
11
SECTION 1.3.
Forms of Documents Delivered to Trustee.
12
SECTION 1.4.
Acts of Holders.
13
SECTION 1.5.
Notices, Etc.
15
SECTION 1.6.
Notice to Holders; Waiver.
15
SECTION 1.7.
Effect of Headings and Table of Contents.
16
SECTION 1.8.
Successors and Assigns.
16
SECTION 1.9.
Separability Clause.
16
SECTION 1.10.
Benefits of Indenture.
16
SECTION 1.11.
Governing Law.
16
SECTION 1.12.
Submission to Jurisdiction.
16
SECTION 1.13.
Non-Business Days.
17

 
ARTICLE II
 
Security Forms

 
SECTION 2.1.
Form of Security.
17
SECTION 2.2.
Restricted Legend.
21
SECTION 2.3.
Form of Trustee’s Certificate of Authentication.
24
SECTION 2.4.
Temporary Securities.
24
SECTION 2.5.
Definitive Securities.
25

 
ARTICLE III
 
The Securities

 
SECTION 3.1.
Payment of Principal and Interest.
25
SECTION 3.2.
Denominations.
27
SECTION 3.3.
Execution, Authentication, Delivery and Dating.
27
SECTION 3.4.
Global Securities.
28
SECTION 3.5.
Registration, Transfer and Exchange Generally.
30

 
-i-

--------------------------------------------------------------------------------


 
SECTION 3.6.
Mutilated, Destroyed, Lost and Stolen Securities.
31
SECTION 3.7.
Persons Deemed Owners.
32
SECTION 3.8.
Cancellation.
32
SECTION 3.9.
RESERVED.
32
SECTION 3.10.
Right of Set-Off.
32
SECTION 3.11.
Agreed Tax Treatment.
32
SECTION 3.12.
CUSIP Numbers.
32

 
ARTICLE IV
 
Satisfaction and Discharge

 
SECTION 4.1.
Satisfaction and Discharge of Indenture.
33
SECTION 4.2.
Application of Trust Money.
34

 
ARTICLE V
 
Remedies

 
SECTION 5.1.
Events of Default.
34
SECTION 5.2.
Acceleration of Maturity; Rescission and Annulment.
35
SECTION 5.3.
Collection of Indebtedness and Suits for Enforcement by Trustee.
37
SECTION 5.4.
Trustee May File Proofs of Claim.
37
SECTION 5.5.
Trustee May Enforce Claim Without Possession of Securities.
38
SECTION 5.6.
Application of Money Collected.
38
SECTION 5.7.
Limitation on Suits.
38
SECTION 5.8.
Unconditional Right of Holders to Receive Principal, Premium
   
     and Interest; Direct Action by Holders of Preferred Securities.
39
SECTION 5.9.
Restoration of Rights and Remedies.
39
SECTION 5.10.
Rights and Remedies Cumulative.
40
SECTION 5.11.
Delay or Omission Not Waiver.
40
SECTION 5.12.
Control by Holders.
40
SECTION 5.13.
Waiver of Past Defaults.
40
SECTION 5.14.
Undertaking for Costs.
41
SECTION 5.15.
Waiver of Usury, Stay or Extension Laws.
41

 
ARTICLE VI
 
The Trustee

 
SECTION 6.1.
Corporate Trustee Required.
42
SECTION 6.2.
Certain Duties and Responsibilities.
42

 
-ii-

--------------------------------------------------------------------------------


 
SECTION 6.3.
Notice of Defaults.
43
SECTION 6.4.
Certain Rights of Trustee.
44
SECTION 6.5.
May Hold Securities.
46
SECTION 6.6.
Compensation; Reimbursement; Indemnity.
46
SECTION 6.7.
Resignation and Removal; Appointment of Successor.
47
SECTION 6.8.
Acceptance of Appointment by Successor.
48
SECTION 6.9.
Merger, Conversion, Consolidation or Succession to Business.
48
SECTION 6.10.
Not Responsible for Recitals or Issuance of Securities.
48
SECTION 6.11.
Appointment of Authenticating Agent.
49

 
ARTICLE VII
 
Holders' Lists and Reports by Trustee and Company

 
SECTION 7.1.
Company to Furnish Trustee Names and Addresses of Holders.
50
SECTION 7.2.
Preservation of Information, Communications to Holders.
50
SECTION 7.3.
Reports by Company and Trustee.
51

 
ARTICLE VIII
 
Consolidation, Merger, Conveyance, Transfer or Lease

 
SECTION 8.1.
Company and Guarantor May Consolidate, Etc.,
   
     Only on Certain Terms.
52
SECTION 8.2.
Successor Company or Guarantor Substituted.
53

 
ARTICLE IX
 
Supplemental Indentures
 
SECTION 9.1.
Supplemental Indentures without Consent of Holders.
54
SECTION 9.2.
Supplemental Indentures with Consent of Holders.
54
SECTION 9.3.
Execution of Supplemental Indentures.
55
SECTION 9.4.
Effect of Supplemental Indentures.
56
SECTION 9.5.
Reference in Securities to Supplemental Indentures.
56

 
ARTICLE X
 
Covenants

 
SECTION 10.1.
Payment of Principal, Premium and Interest.
56
SECTION 10.2.
Money for Security Payments to be Held in Trust.
56
SECTION 10.3.
Statement as to Compliance.
57

 
-iii-

--------------------------------------------------------------------------------


 
SECTION 10.4.
Calculation Agent.
58
SECTION 10.5.
Additional Tax Sums.
58
SECTION 10.6.
Additional Covenants.
59
SECTION 10.7.
Waiver of Covenants.
60
SECTION 10.8.
Treatment of Securities.
60

 
ARTICLE XI
 
Redemption of Securities

 
SECTION 11.1.
Optional Redemption.
61
SECTION 11.2.
Special Event Redemption.
61
SECTION 11.3.
Election to Redeem; Notice to Trustee.
61
SECTION 11.4.
Selection of Securities to be Redeemed.
61
SECTION 11.5.
Notice of Redemption.
62
SECTION 11.6.
Deposit of Redemption Price.
63
SECTION 11.7.
Payment of Securities Called for Redemption.
63

 
ARTICLE XII
 
Subordination of Securities

 
SECTION 12.1.
Securities Subordinate to Senior Debt of the Company.
63
SECTION 12.2.
No Payment When Senior Debt of the Company in Default;
 
 
     Payment Over of Proceeds Upon Dissolution, Etc.
64
SECTION 12.3.
Payment Permitted If No Default.
65
SECTION 12.4.
Subrogation to Rights of Holders of Senior Debt of the Company.
65
SECTION 12.5.
Provisions Solely to Define Relative Rights.
66
SECTION 12.6.
Trustee to Effectuate Subordination.
66
SECTION 12.7.
No Waiver of Subordination Provisions.
67
SECTION 12.8.
Notice to Trustee.
67
SECTION 12.9.
Reliance on Judicial Order or Certificate of Liquidating Agent.
68
SECTION 12.10.
Trustee Not Fiduciary for Holders of Senior Debt of the Company.
68
SECTION 12.11.
Rights of Trustee as Holder of Senior Debt of the Company;
   
     Preservation of Trustee’s Rights.
68
SECTION 12.12.
Article Applicable to Paying Agents.
69

 
-iv-

--------------------------------------------------------------------------------


 
 
ARTICLE XIII
 
Guarantee

 
SECTION 13.1.
The Guarantee.
69
SECTION 13.2.
Guarantee Unconditional, etc.
69
SECTION 13.3.
Reinstatement.
70
SECTION 13.4.
Subrogation.
70

 
ARTICLE XIV
 
Subordination of Guarantee

 
SECTION 14.1.
Securities Subordinate to Senior Debt of the Guarantor.
70
SECTION 14.2.
No Payment When Senior Debt of the Guarantor in Default;
   
     Payment Over of Proceeds Upon Dissolution, Etc.
70
SECTION 14.3.
Payment Permitted If No Default.
72
SECTION 14.4.
Subrogation to Rights of Holders of Senior Debt of the Guarantor.
72
SECTION 14.5.
Provisions Solely to Define Relative Rights.
73
SECTION 14.6.
Trustee to Effectuate Subordination.
73
SECTION 14.7.
No Waiver of Subordination Provisions.
73
SECTION 14.8.
Notice to Trustee.
74
SECTION 14.9.
Reliance on Judicial Order or Certificate of Liquidating Agent.
75
SECTION 14.10.
Trustee Not Fiduciary for Holders of Senior Debt of the Guarantor.
75
SECTION 14.11.
Rights of Trustee as Holder of Senior Debt of the Guarantor;
 
 
     Preservation of Trustee’s Rights.
75
SECTION 14.12.
Article Applicable to Paying Agents.
75





SCHEDULES
 
Schedule A
Determination of LIBOR
Exhibit A
Form of Officer’s Financial Certificate
Exhibit B
Form of Officer’s Certificate pursuant to Section 10.3



 
-v-

--------------------------------------------------------------------------------






JUNIOR SUBORDINATED INDENTURE, dated as of October 6, 2006, between NorthStar
Realty Finance Limited Partnership, a Delaware limited partnership (the
“Company”), NorthStar Realty Finance Corp., a Maryland corporation (the
“Guarantor”), and Wilmington Trust Company, a Delaware banking corporation, as
Trustee (in such capacity, the “Trustee”).
 
RECITALS OF THE COMPANY
 
WHEREAS, the Company has duly authorized the execution and delivery of this
Indenture to provide for the issuance of its unsecured junior subordinated notes
(the “Securities”) issued to evidence loans made to the Company of the proceeds
from the issuance by NorthStar Realty Finance Trust VI, a Delaware statutory
trust (the “Trust”), of undivided preferred beneficial interests in the assets
of the Trust (the “Preferred Securities”) and undivided common beneficial
interests in the assets of the Trust (the “Common Securities” and, collectively
with the Preferred Securities, the “Trust Securities”), and to provide the terms
and conditions upon which the Securities are to be authenticated, issued and
delivered; and the Guarantor has duly authorized the issuance of its guarantee
of the Securities (the “Guarantee”) under this Indenture; and
 
WHEREAS, all things necessary to make this Indenture a valid agreement of the
Company and the Guarantor, in accordance with its terms, have been done.
 
Now, therefore, this Indenture Witnesseth:
 
For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities, as follows:
 
ARTICLE I
 
Definitions and Other Provisions of General Application
 
SECTION 1.1. Definitions.
 
For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:
 
(a) the terms defined in this Article I have the meanings assigned to them in
this Article I;
 
(b) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
 
(c) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP;
 
(d) unless the context otherwise requires, any reference to an “Article” or a
“Section” refers to an Article or a Section, as the case may be, of this
Indenture;
 
1

--------------------------------------------------------------------------------


 
(e) the words “hereby”, “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision;
 
(f) a reference to the singular includes the plural and vice versa; and
 
(g) the masculine, feminine or neuter genders used herein shall include the
masculine, feminine and neuter genders.
 
“Act” when used with respect to any Holder, has the meaning specified in Section
1.4.
 
“Additional Interest” means the interest, if any, that shall accrue on any
amounts payable on the Securities, the payment of which has not been made on the
applicable Interest Payment Date and which shall accrue at the rate per annum
specified or determined as specified in such Security, in each case to the
extent legally enforceable.
 
“Additional Tax Sums” has the meaning specified in Section 10.5.
 
“Additional Taxes” means taxes, duties or other governmental charges imposed on
the Trust as a result of a Tax Event (which, for the sake of clarity, does not
include amounts required to be deducted or withheld by the Trust from payments
made by the Trust to or for the benefit of the Holder of, or any Person that
acquires a beneficial interest in, the Securities).
 
“Administrative Trustee” means, with respect to the Trust, a Person identified
as an “Administrative Trustee” in the Trust Agreement, solely in its capacity as
Administrative Trustee of the Trust under the Trust Agreement and not in its
individual capacity, or its successor in interest in such capacity, or any
successor Administrative Trustee appointed as therein provided.
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Global Security or beneficial interest therein, the
rules and procedures of the Depositary for such Security, in each case to the
extent applicable to such transaction and as in effect from time to time.
 
“Authenticating Agent” means any Person authorized by the Trustee pursuant to
Section 6.11 to act on behalf of the Trustee to authenticate the Securities.
 
“Board of Directors” means the board of directors of the Company or the
Guarantor, as the context requires, or any duly authorized committee of that
board.
 
2

--------------------------------------------------------------------------------


 
“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company or the Guarantor, as the context requires, to
have been duly adopted by the Board of Directors and to be in full force and
effect on the date of such certification.
 
“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day on
which banking institutions in the City of New York are authorized or required by
law or executive order to remain closed or (iii) a day on which the Corporate
Trust Office of the Trustee is closed for business.
 
“Calculation Agent” has the meaning specified in Section 10.4.
 
“Change of Control” shall be deemed to have occurred at such a time as
 
(i) the date a “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the Exchange Act) becomes the ultimate “beneficial owner” (as defined
in Rule 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have beneficial ownership of all shares of Voting Stock that
such a person or group has the right to acquire regardless of when such right is
first exercisable), directly or indirectly, of Voting Stock representing more
than 50% of the total voting power of the total Voting Stock of the Guarantor;
 
(ii) the date the Guarantor sells, transfers or otherwise disposes of all or
substantially all of its assets; or
 
(iii) the date of the consummation of a merger or share exchange of the
Guarantor with another entity where stockholders of the Guarantor immediately
prior to the merger or share exchange would not beneficially own, immediately
after the merger or share exchange, Voting Stock representing 50% or more of all
votes (without consideration of the rights of any class of stock to elect
directors by a separate group vote) to which all stockholders of the entity
issuing cash or securities in the merger or share exchange would be entitled in
the election of directors, or where members of the Board of Directors of the
Guarantor immediately prior to the merger or share exchange would not
immediately after the merger or share exchange constitute a majority of the
board of directors of the entity issuing cash or securities in the merger or
share exchange.
 
“Change of Control Event” means the occurrence of a Change of Control
immediately following which securities of the Surviving Entity are not listed on
a national securities exchange registered pursuant to Section 6 of the Exchange
Act.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Securities” has the meaning specified in the first recital of this
Indenture.
 
3

--------------------------------------------------------------------------------


 
“Company” means the Person named as the “Company” in the first paragraph of this
Indenture until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.
 
“Company Request” and “Company Order” mean, respectively, the written request or
order signed in the name of the Company by its Chairman of the Board of
Directors, its Vice Chairman of the Board of Directors, its Chief Executive
Officer, its President, its Chief Financial Officer, its Treasurer, its
Secretary, a Vice President, an Assistant Treasurer or an Assistant Secretary,
and delivered to the Trustee.
 
“Corporate Trust Office” means the principal office of the Trustee at which at
any particular time its corporate trust business shall be administered, which
office at the date of this Indenture is located at Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate
Capital Markets.
 
“Debt” means, with respect to any Person, whether recourse is to all or a
portion of the assets of such Person, whether currently existing or hereafter
incurred and whether or not contingent and without duplication, (i) every
obligation of such Person for money borrowed; (ii) every obligation of such
Person evidenced by bonds, debentures, notes or other similar instruments,
including obligations incurred in connection with the acquisition of property,
assets or businesses; (iii) every reimbursement obligation of such Person with
respect to letters of credit, bankers’ acceptances or similar facilities issued
for the account of such Person; (iv) every obligation of such Person issued or
assumed as the deferred purchase price of property or services (but excluding
trade accounts payable or other accrued liabilities arising in the ordinary
course of business); (v) every capital lease obligation of such Person; (vi) all
indebtedness of such Person, whether incurred on or prior to the date of this
Indenture or thereafter incurred, for claims in respect of derivative products,
including interest rate, foreign exchange rate and commodity forward contracts,
options and swaps and similar arrangements; (vii) every obligation of the type
referred to in clauses (i) through (vi) of another Person and all dividends of
another Person the payment of which, in either case, such Person has guaranteed
or is responsible or liable for, directly or indirectly, as obligor or
otherwise; and (viii) any renewals, extensions, refundings, amendments or
modifications of any obligation of the type referred to in clauses (i) through
(vii).
 
“Defaulted Interest” has the meaning specified in Section 3.1.
 
“Delaware Trustee” means, with respect to the Trust, the Person identified as
the “Delaware Trustee” in the Trust Agreement, solely in its capacity as
Delaware Trustee of the Trust under the Trust Agreement and not in its
individual capacity, or its successor in interest in such capacity, or any
successor Delaware Trustee appointed as therein provided.
 
“Depositary” means an organization registered as a clearing agency under the
Exchange Act that is designated as Depositary by the Company or any successor
thereto. DTC will be the initial Depositary.
 
4

--------------------------------------------------------------------------------


 
“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.
 
“Distributions” means amounts payable in respect of the Trust Securities as
provided in the Trust Agreement and referred to therein as “Distributions.”
 
“Dollar” or “$” means the currency of the United States of America that, as at
the time of payment, is legal tender for the payment of public and private
debts.
 
“DTC” means The Depository Trust Company, a New York corporation, or any
successor thereto.
 
“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
system.
 
“Equity Interests” means any of (a) the partnership interests (general or
limited) in a partnership, (b) the membership interests in a limited liability
company or (c) the shares or stock interests (both common stock and preferred
stock) in a corporation.
 
“Event of Default” has the meaning specified in Section 5.1.
 
“Exchange Act” means the Securities Exchange Act of 1934 or any statute
successor thereto, in each case as amended from time to time.
 
“Expiration Date” has the meaning specified in Section 1.4.
 
“GAAP” means United States generally accepted accounting principles,
consistently applied, from time to time in effect.
 
“Global Security” means a Security that evidences all or part of the Securities,
the ownership and transfers of which shall be made through book entries by a
Depositary.
 
“Government Obligation” means (a) any security that is (i) a direct obligation
of the United States of America of which the full faith and credit of the United
States of America is pledged or (ii) an obligation of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America or the payment of which is unconditionally guaranteed as a full faith
and credit obligation by the United States of America, which, in either case (i)
or (ii), is not callable or redeemable at the option of the issuer thereof, and
(b) any depositary receipt issued by a bank (as defined in Section 3(a)(2) of
the Securities Act) as custodian with respect to any Government Obligation that
is specified in clause (a) above and held by such bank for the account of the
holder of such depositary receipt, or with respect to any specific payment of
principal of or interest on any Government Obligation that is so specified and
held, provided, that (except as required by law) such custodian is not
authorized to make any deduction from the amount payable to the holder of such
depositary receipt from any amount received by the custodian in respect of the
Government Obligation or the specific payment of principal or interest evidenced
by such depositary receipt.
 
5

--------------------------------------------------------------------------------


 
“Guarantee” has the meaning specified in the first recital of this Indenture.
 
“Guarantor” means the Person named as the “Guarantor” in the first paragraph of
this Indenture until a successor corporation shall have become such pursuant to
the applicable provisions of this Indenture, and thereafter “Guarantor” shall
mean such successor corporation.
 
“Holder” means a Person in whose name a Security is registered in the Securities
Register.
 
“Indenture” means this instrument as originally executed or as it may from time
to time be amended or supplemented by one or more amendments or indentures
supplemental hereto entered into pursuant to the applicable provisions hereof.
 
“Interest Payment Date” means March 30th, June 30th, September 30th and December
30th of each year, commencing on December 30, 2006, during the term of this
Indenture.
 
“Interest Period” means any period from (but excluding) an Interest Payment Date
to (but including) the next succeeding Interest Payment Date.
 
“Investment Company Act” means the Investment Company Act of 1940 or any
successor statute thereto, in each case as amended from time to time.
 
“Investment Company Event” means the receipt by the Company of an Opinion of
Counsel experienced in such matters to the effect that, as a result of the
occurrence of a change in law or regulation (including any announced prospective
change) or a written change in interpretation or application of law or
regulation by any legislative body, court, governmental agency or regulatory
authority, there is more than an insubstantial risk that the Trust is or, within
ninety (90) days of the date of such opinion will be, considered an “investment
company” that is required to be registered under the Investment Company Act,
which change or prospective change becomes effective or would become effective,
as the case may be, on or after the date of the issuance of the Securities.
 
“LIBOR” has the meaning specified in Schedule A.
 
“LIBOR Business Day” has the meaning specified in Schedule A.
 
“LIBOR Determination Date” has the meaning specified in Schedule A.
 
“Liquidation Amount” has the meaning specified in the Trust Agreement.
 
“Margin” means, for any Interest Period prior to and during which a Change of
Control Event has occurred, 2.90% and for any Interest Period thereafter, 3.90%;
provided that if following a Change of Control Event, securities of the
Surviving Entity are listed on a national securities exchange registered
pursuant to Section 6 of the Exchange Act, the Margin shall be 2.90% for the
Interest Period in which such securities are listed on a national securities
exchange registered pursuant to Section 6 of the Exchange Act and thereafter,
and if at any time thereafter such securities are not so listed, the Margin
shall once again be 3.90%.
 
6

--------------------------------------------------------------------------------


 
“Maturity,” when used with respect to any Security, means the date on which the
principal of such Security or any installment of principal becomes due and
payable as therein or herein provided, whether at the Stated Maturity or by
declaration of acceleration, call for redemption or otherwise.
 
“Notice of Default” means a written notice of the kind specified in Section
5.1(d).
 
“Officer’s Certificate” means a certificate signed by the Chairman of the Board,
a Vice Chairman of the Board, the Chief Executive Officer, the President, the
Chief Financial Officer, the Treasurer, the Secretary, a Vice President, an
Assistant Treasurer or an Assistant Secretary, of the Company or the Guarantor,
as applicable, and delivered to the Trustee.
 
“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
or an employee of the Company or the Guarantor or any Affiliate of the Company
or the Guarantor.
 
“Original Issue Date” means the date of original issuance of each Security.
 
“Outstanding” means, when used in reference to any Securities, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:
 
(i) Securities theretofore canceled by the Trustee or delivered to the Trustee
for cancellation;
 
(ii) Securities for whose payment or redemption money in the necessary amount
has been theretofore deposited with the Trustee or any Paying Agent (other than
the Company or the Guarantor) in trust or set aside and segregated in trust by
the Company (if the Company shall act as its own Paying Agent) for the Holders
of such Securities; provided, that, if such Securities are to be redeemed,
notice of such redemption has been duly given pursuant to this Indenture or
provision therefor satisfactory to the Trustee has been made; and
 
(iii) Securities that have been paid, or in substitution for or in lieu of which
other Securities have been authenticated and delivered pursuant to the
provisions of this Indenture, unless proof satisfactory to the Trustee is
presented that any such Securities are held by Holders in whose hands such
Securities are valid, binding and legal obligations of the Company;
 
provided, that, in determining whether the Holders of the requisite principal
amount of Outstanding Securities have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, Securities owned by the Company,
the Guarantor or any other obligor upon the Securities or any Affiliate of the
Company, the Guarantor or such other obligor shall be disregarded and deemed not
to be Outstanding, except that, in determining whether the Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent or waiver, only Securities that a Responsible Officer of the
Trustee actually knows to be so owned shall be so disregarded. Securities so
owned that have been pledged in good faith may be regarded as Outstanding if the
pledgee establishes to the satisfaction of the Trustee the pledgee’s right so to
act with respect to such Securities and that the pledgee is not the Company, the
Guarantor or any other obligor upon the Securities or any Affiliate of the
Company, the Guarantor or such other obligor. Notwithstanding anything herein to
the contrary, Securities initially issued to the Trust that are owned by the
Trust shall be deemed to be Outstanding notwithstanding the ownership by the
Company or an Affiliate of any beneficial interest in the Trust.
 
7

--------------------------------------------------------------------------------


 
“Paying Agent” means the Trustee or any Person authorized by the Company to pay
the principal of or any premium or interest on, or other amounts in respect of,
any Securities on behalf of the Company.
 
“Person” means a legal person, including any individual, corporation, company,
estate, partnership, joint venture, association, joint stock company, limited
liability company, trust, unincorporated association, government or any agency
or political subdivision thereof, or any other entity of whatever nature.
 
“Place of Payment” means, with respect to the Securities, the Corporate Trust
Office of the Trustee.
 
“Preferred Securities” has the meaning specified in the first recital of this
Indenture.
 
“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security. For the purposes of this definition, any security
authenticated and delivered under Section 3.6 in lieu of a mutilated, destroyed,
lost or stolen Security shall be deemed to evidence the same debt as the
mutilated, destroyed, lost or stolen Security.
 
“Proceeding” has the meaning specified in Section 12.2.
 
“Property Trustee” means the Person identified as the “Property Trustee” in the
Trust Agreement, solely in its capacity as Property Trustee of the Trust under
the Trust Agreement and not in its individual capacity, or its successor in
interest in such capacity, or any successor Property Trustee appointed as
therein provided.
 
“Purchase Agreement” means the Purchase Agreement, dated October 6, 2006, among
the Company, the Guarantor, the Trust and the Purchaser.
 
“Purchaser” means Merrill Lynch International, as purchaser of the Preferred
Securities pursuant to the Purchase Agreement.
 
“Redemption Date” means, when used with respect to any Security to be redeemed,
the date fixed for such redemption by or pursuant to this Indenture.
 
“Redemption Price” means, when used with respect to any Security to be redeemed,
in whole or in part, the price at which such Security or portion thereof is to
be redeemed as fixed by or pursuant to this Indenture.
 
8

--------------------------------------------------------------------------------


 
“Reference Banks” has the meaning specified in Schedule A.
 
“Regular Record Date” for the interest payable on any Interest Payment Date with
respect to the Securities means the date that is fifteen (15) days preceding
such Interest Payment Date (whether or not a Business Day).
 
“Responsible Officer” means, with respect to the Trustee, any Senior Vice
President, any Vice President, any Assistant Vice President, the Secretary, any
Assistant Secretary, the Treasurer, any Assistant Treasurer, any Trust Officer
or Assistant Trust Officer, or any other officer in the Corporate Trust Office
of the Trustee with direct responsibility for the administration of this
Indenture and also means, with respect to a particular corporate trust matter,
any other officer of the Trustee to whom such matter is referred because of that
officer’s knowledge of and familiarity with the particular subject.
 
“Rights Plan” means a plan of the Company or the Guarantor providing for the
issuance by the Company or the Guarantor to all holders of its Equity Interests
of rights entitling the holders thereof to subscribe for or purchase Equity
Interests of the Company or the Guarantor, as applicable, which rights (i) are
deemed to be transferred with such Equity Interests and (ii) are also issued in
respect of future issuances of such Equity Interests, in each case until the
occurrence of a specified event or events.
 
“Securities” or “Security” means any debt securities or debt security, as the
case may be, authenticated and delivered under this Indenture.
 
“Securities Act” means the Securities Act of 1933 or any successor statute
thereto, in each case as amended from time to time.
 
“Securities Register” and “Securities Registrar” have the respective meanings
specified in Section 3.5.
 
“Senior Credit Facility” means the Master Loan, Guarantee and Security
Agreement, dated as of September 28, 2005, as amended as of September 25, 2006,
among the Company, NorthStar Realty Finance Corp., NS Advisors LLC, as Guarantor
and Collateral Manager, the entities listed on the signature pages thereof, and
Bank of America, N.A., as in effect on the date hereof and as such agreement may
be amended, extended, refinanced or replaced from time to time.
 
“Senior Debt” means the principal of and any premium and interest on (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Company, or the Guarantor, as the context
requires, whether or not such claim for post-petition interest is allowed in
such proceeding) all Debt of the Company, or the Guarantor, as the context
requires, (including, without limitation, the Senior Credit Facility) whether
incurred on or prior to the date of this Indenture or thereafter incurred,
unless it is provided in the instrument creating or evidencing the same or
pursuant to which the same is outstanding, that such obligations are not
superior in right of payment to the Securities; provided, however, that Senior
Debt shall not include any other debt securities, and guarantees in respect of
such debt securities, issued to any trust other than the Trust (or a trustee of
such trust), partnership or other entity affiliated with the Company or the
Guarantor that is a financing vehicle of the Company or the Guarantor (a
“financing entity”), in connection with the issuance by such financing entity of
equity securities or other securities that rank pari passu with or junior in
right of payment to the Securities, including, without limitation, (i) the debt
securities of the Company issued under the Indenture, dated April 12, 2005,
between the Company and JPMorgan Chase Bank, National Association, as trustee,
(ii) the debt securities of the Company issued under the Indenture, dated May
25, 2005, between the Company and JPMorgan Chase Bank, National Association, as
trustee, (iii) the debt securities of the Company issued under the Indenture,
dated November 22, 2005, between the Company and JPMorgan Chase Bank, National
Association, as trustee, (iv) the debt securities of the Company issued under
the Indenture, dated March 10, 2006, between the Company and Wilmington Trust
Company, as trustee, and (v) the debt securities of the company issued under the
Indenture, dated August 1, 2006, between the Company and Wilmington Trust
Company, as trustee.
 
 
9

--------------------------------------------------------------------------------

 
 
“Special Event” means the occurrence of an Investment Company Event or a Tax
Event.
 
“Special Event Redemption Price” has the meaning specified in Section 11.2.
 
“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 3.1.
 
“Stated Maturity” means December 30, 2036.
 
“Subsidiary” means a Person more than fifty percent (50%) of the outstanding
voting stock or other voting interests of which is owned, directly or
indirectly, by the Company or by one or more other Subsidiaries, or by the
Company and one or more other Subsidiaries. For purposes of this definition,
“voting stock” means stock that ordinarily has voting power for the election of
directors, whether at all times or only so long as no senior class of stock has
such voting power by reason of any contingency.
 
“Surviving Entity” means the Guarantor, the entity to which the Guarantor has
sold, transferred or otherwise disposed of all or substantially all of its
assets, or the entity surviving a merger or share exchange transaction with the
Guarantor described in clause (iii) of the definition of Change of Control.
 
“Tax Event” means the receipt by the Company of an Opinion of Counsel
experienced in such matters to the effect that, as a result of (a) any amendment
to or change (including any announced prospective change) in the laws or any
regulations thereunder of the United States or any political subdivision or
taxing authority thereof or therein or (b) any judicial decision or any official
administrative pronouncement (including any private letter ruling, technical
advice memorandum or field service advice) or regulatory procedure, including
any notice or announcement of intent to adopt any such pronouncement or
procedure (an “Administrative Action”), regardless of whether such judicial
decision or Administrative Action is issued to or in connection with a
proceeding involving the Company or the Trust and whether or not subject to
review or appeal, which amendment, change, judicial decision or Administrative
Action is enacted, promulgated or announced, in each case, on or after the date
of issuance of the Securities, there is more than an insubstantial risk that (i)
the Trust is, or will be within ninety (90) days of the date of such opinion,
subject to United States federal income tax with respect to income received or
accrued on the Securities, (ii) interest payable by the Company on the
Securities is not, or within ninety (90) days of the date of such opinion, will
not be, deductible by the Company, in whole or in part, for United States
federal income tax purposes, or (iii) the Trust is, or will be within ninety
(90) days of the date of such opinion, subject to more than a de minimis amount
of other taxes, duties or other governmental charges.
 
 
10

--------------------------------------------------------------------------------

 
 
“Trust” has the meaning specified in the first recital of this Indenture.
 
“Trust Agreement” means the Amended and Restated Trust Agreement executed and
delivered by the Company, the Guarantor, the Property Trustee, the Delaware
Trustee and the Administrative Trustees named therein, contemporaneously with
the execution and delivery of this Indenture, for the benefit of the holders of
the Trust Securities, as amended or supplemented from time to time.
 
“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument, solely in its capacity as such and not in its individual capacity,
until a successor Trustee shall have become such pursuant to the applicable
provisions of this Indenture, and, thereafter, “Trustee” shall mean or include
each Person who is then a Trustee hereunder.
 
“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended and as
in effect on the date as of this Indenture.
 
“Trust Securities” has the meaning specified in the first recital of this
Indenture.
 
“Voting Stock” means the stock of any class or kind of the Guarantor having the
power to vote generally in the election of directors.
 
SECTION 1.2. Compliance Certificate and Opinions.
 
(a) Upon any application or request by the Company or the Guarantor to the
Trustee to take any action under any provision of this Indenture, the Company or
the Guarantor shall, if requested by the Trustee, furnish to the Trustee an
Officer’s Certificate stating that all conditions precedent (including covenants
compliance with which constitutes a condition precedent), if any, provided for
in this Indenture relating to the proposed action have been complied with and an
Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent (including covenants compliance with which constitutes a
condition precedent), if any, have been complied with, except that, in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished.
 
(b) Every certificate delivered to the Trustee with respect to compliance with a
condition or covenant provided for in this Indenture (other than the certificate
provided pursuant to Section 10.3) shall include:
 
 
11

--------------------------------------------------------------------------------

 
 
(i) a statement by each individual signing such certificate or opinion that such
individual has read such covenant or condition and the definitions herein
relating thereto;
 
(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions of such individual contained
in such certificate or opinion are based;
 
(iii) a statement that, in the opinion of such individual, he or she has made
such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and
 
(iv) a statement as to whether, in the opinion of such individual, such
condition or covenant has been complied with.
 
SECTION 1.3. Forms of Documents Delivered to Trustee.
 
(a) In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.
 
(b) Any certificate or opinion of an officer of the Company or the Guarantor may
be based, insofar as it relates to legal matters, upon a certificate or opinion
of, or representations by, counsel, unless such officer knows, or after
reasonable inquiry should know, that the certificate or opinion or
representations with respect to matters upon which his or her certificate or
opinion is based are erroneous. Any such certificate or Opinion of Counsel may
be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, an officer or officers of the Company or the
Guarantor stating that the information with respect to such factual matters is
in the possession of the Company or the Guarantor, unless such counsel knows, or
after reasonable inquiry should know, that the certificate or opinion or
representations with respect to such matters are erroneous.
 
(c) Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
 
(d) Whenever, subsequent to the receipt by the Trustee of any Board Resolution,
Officer’s Certificate, Opinion of Counsel or other document or instrument, a
clerical, typographical or other inadvertent or unintentional error or omission
shall be discovered therein, a new document or instrument may be substituted
therefor in corrected form with the same force and effect as if originally
received in the corrected form and, irrespective of the date or dates of the
actual execution and/or delivery thereof, such substitute document or instrument
shall be deemed to have been executed and/or delivered as of the date or dates
required with respect to the document or instrument for which it is substituted.
Without limiting the generality of the foregoing, any Securities issued under
the authority of such defective document or instrument shall nevertheless be the
valid obligations of the Company entitled to the benefits of this Indenture
equally and ratably with all other Outstanding Securities.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 1.4. Acts of Holders.
 
(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given to or taken by Holders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent thereof duly appointed in
writing; and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments (including any appointment
of an agent) is or are delivered to the Trustee, and, where it is hereby
expressly required, to the Company or the Guarantor. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Trustee and the Company or the Guarantor, if made
in the manner provided in this Section 1.4.
 
(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him or her the execution thereof. Where such
execution is by a Person acting in other than his or her individual capacity,
such certificate or affidavit shall also constitute sufficient proof of his or
her authority. The fact and date of the execution by any Person of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner that the Trustee deems sufficient and in
accordance with such reasonable rules as the Trustee may determine.
 
(c) The ownership of Securities shall be proved by the Securities Register.
 
(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Security shall bind every future Holder of the
same Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done or suffered to be done by the Trustee, the Company or the
Guarantor in reliance thereon, whether or not notation of such action is made
upon such Security.
 
(e) Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Security may do so with regard to all or
any part of the principal amount of such Security or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount.
 
(f) Except as set forth in paragraph (g) of this Section 1.4, the Company may
set any day as a record date for the purpose of determining the Holders of
Outstanding Securities entitled to give, make or take any request, demand,
authorization, direction, notice, consent, waiver or other action provided or
permitted by this Indenture to be given, made or taken by Holders of Securities.
If any record date is set pursuant to this paragraph, the Holders of Outstanding
Securities on such record date, and no other Holders, shall be entitled to take
the relevant action, whether or not such Holders remain Holders after such
record date; provided, that no such action shall be effective hereunder unless
taken on or prior to the applicable Expiration Date (as defined below) by
Holders of the requisite principal amount of Outstanding Securities on such
record date. Nothing in this paragraph shall be construed to prevent the Company
from setting a new record date for any action for which a record date has
previously been set pursuant to this paragraph (whereupon the record date
previously set shall automatically and with no action by any Person be canceled
and of no effect). Promptly after any record date is set pursuant to this
paragraph, the Company, at its own expense, shall cause notice of such record
date, the proposed action by Holders and the applicable Expiration Date to be
given to the Trustee in writing and to each Holder of Securities in the manner
set forth in Section 1.6.
 
 
13

--------------------------------------------------------------------------------

 
 
(g) The Trustee may set any day as a record date for the purpose of determining
the Holders of Outstanding Securities entitled to join in the giving or making
of (i) any Notice of Default, (ii) any declaration of acceleration or rescission
or annulment thereof referred to in Section 5.2, (iii) any request to institute
proceedings referred to in Section 5.7(b) or (iv) any direction referred to in
Section 5.12. If any record date is set pursuant to this paragraph, the Holders
of Outstanding Securities on such record date, and no other Holders, shall be
entitled to join in such notice, declaration, request or direction, whether or
not such Holders remain Holders after such record date; provided, that no such
action shall be effective hereunder unless taken on or prior to the applicable
Expiration Date by Holders of the requisite principal amount of Outstanding
Securities on such record date. Nothing in this paragraph shall be construed to
prevent the Trustee from setting a new record date for any action for which a
record date has previously been set pursuant to this paragraph (whereupon the
record date previously set shall automatically and with no action by any Person
be canceled and of no effect). Promptly after any record date is set pursuant to
this paragraph, the Trustee, at the Company’s expense, shall cause notice of
such record date, the proposed action by Holders and the applicable Expiration
Date to be given to the Company in writing and to each Holder of Securities in
the manner set forth in Section 1.6.
 
(h) With respect to any record date set pursuant to paragraph (f) or (g) of this
Section 1.4, the party hereto that sets such record date may designate any day
as the “Expiration Date” and from time to time may change the Expiration Date to
any earlier or later day; provided, that no such change shall be effective
unless notice of the proposed new Expiration Date is given to the other party
hereto in writing, and to each Holder of Securities in the manner set forth in
Section 1.6, on or prior to the existing Expiration Date. If an Expiration Date
is not designated with respect to any record date set pursuant to this Section
1.4, the party hereto that set such record date shall be deemed to have
initially designated the ninetieth (90th) day after such record date as the
Expiration Date with respect thereto, subject to its right to change the
Expiration Date as provided in this paragraph. Notwithstanding the foregoing, no
Expiration Date shall be later than the one hundred and eightieth (180th) day
after the applicable record date.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 1.5. Notices, Etc.
 
Any request, demand, authorization, direction, notice, consent, waiver, Act of
Holders, or other document provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with:
 
(a) the Trustee by any Holder, any holder of Preferred Securities, the Company
or the Guarantor shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to or with the Trustee at its Corporate Trust
Office,
 
(b) the Company or the Guarantor by the Trustee, any Holder or any holder of
Preferred Securities shall be sufficient for every purpose hereunder if in
writing and mailed, first class, postage prepaid, to the Company addressed to it
at c/o NorthStar Realty Finance Corp., 527 Madison Avenue, New York, New York
10022, Attn: Chief Financial Officer, or at any other address previously
furnished in writing to the Trustee by the Company, or to the Guarantor
addressed to it at 527 Madison Avenue, New York, New York 10022, Attn: Chief
Financial Officer, or at any other address previously furnished in writing to
the Trustee by the Guarantor, or
 
(c) the Purchaser by the Trustee, the Company, the Guarantor, any Holder or any
holder or beneficial owner of the Preferred Securities, shall be sufficient for
every purpose hereunder if in writing and mailed first-class postage prepaid to
the Purchaser at c/o Maples Finance Limited, P.O. Box 1093 GT, Queensgate House,
South Church Street, George Town, Grand Cayman, Cayman Islands, Attention: The
Directors, or any other address previously furnished by the Purchaser.
 
SECTION 1.6. Notice to Holders; Waiver.
 
Where this Indenture provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, first class, postage prepaid, to each Holder affected by
such event to the address of such Holder as it appears in the Securities
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice. If, by reason of the suspension
of or irregularities in regular mail service or for any other reason, it shall
be impossible or impracticable to mail notice of any event to Holders when said
notice is required to be given pursuant to any provision of this Indenture, then
any manner of giving such notice as shall be satisfactory to the Trustee shall
be deemed to be a sufficient giving of such notice. In any case where notice to
Holders is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Holder shall affect the
sufficiency of such notice with respect to other Holders. Where this Indenture
provides for notice in any manner, such notice may be waived in writing by the
Person entitled to receive such notice, either before or after the event, and
such waiver shall be the equivalent of such notice. Waivers of notice by Holders
shall be filed with the Trustee, but such filing shall not be a condition
precedent to the validity of any action taken in reliance upon such waiver.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 1.7. Effect of Headings and Table of Contents.
 
The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction of this Indenture.
 
SECTION 1.8. Successors and Assigns.
 
This Indenture shall be binding upon and shall inure to the benefit of any
successor to the Company, the Guarantor and the Trustee, including any successor
by operation of law. Except in connection with a transaction involving the
Company that is permitted under Article VIII and pursuant to which the assignee
agrees in writing to perform the Company’s obligations hereunder, the Company
shall not assign its obligations hereunder.
 
SECTION 1.9. Separability Clause.
 
If any provision in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby, and
there shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.
 
SECTION 1.10. Benefits of Indenture.
 
Nothing in this Indenture or in the Securities, express or implied, shall give
to any Person, other than the parties hereto and their successors and assigns,
the holders of Senior Debt, the Holders of the Securities and, to the extent
expressly provided in Sections 5.2, 5.8, 5.9, 5.11, 5.13, 9.2 and 10.7, the
holders of Preferred Securities, any benefit or any legal or equitable right,
remedy or claim under this Indenture.
 
SECTION 1.11. Governing Law.
 
This Indenture and the rights and obligations of each of the Holders, the
Company, the Guarantor and the Trustee shall be construed and enforced in
accordance with and governed by the laws of the State of New York without
reference to its conflict of laws provisions (other than Section 5-1401 of the
General Obligations Law).
 
SECTION 1.12. Submission to Jurisdiction.
 
ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH RESPECT TO
OR ARISING OUT OF THIS INDENTURE MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF
THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE SITTING IN
THE BOROUGH OF MANHATTAN). BY EXECUTION AND DELIVERY OF THIS INDENTURE, EACH
PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS
THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
INDENTURE.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 1.13. Non-Business Days.
 
If any Interest Payment Date, Redemption Date or Stated Maturity of any Security
shall not be a Business Day, then (notwithstanding any other provision of this
Indenture or the Securities) payment of interest, premium, if any, or principal
or other amounts in respect of such Security shall not be made on such date, but
shall be made on the next succeeding Business Day (and no interest shall accrue
in respect of the amounts whose payment is so delayed for the period from and
after such Interest Payment Date, Redemption Date or Stated Maturity, as the
case may be, until such next succeeding Business Day) except that, if such
Business Day falls in the next succeeding calendar year, such payment shall be
made on the immediately preceding Business Day, in each case with the same force
and effect as if made on the Interest Payment Date or Redemption Date or at the
Stated Maturity.
 
ARTICLE II
 
Security Forms
 
SECTION 2.1. Form of Security.
 
Any Security issued hereunder shall be in substantially the following form:
 
NorthStar Realty Finance Limited Partnership
 
Junior Subordinated Note due 2036
 


No. _____________
$__________

 
NorthStar Realty Finance Limited Partnership, a limited partnership organized
and existing under the laws of Delaware (hereinafter called the “Company,” which
term includes any successor Person under the Indenture hereinafter referred to),
for value received, hereby promises to pay to _______________ (the “Holder”), or
registered assigns, the principal sum of $__________ Dollars [if the Security is
a Global Security, then insert— or such other principal amount represented
hereby as may be set forth in the records of the Securities Registrar
hereinafter referred to in accordance with the Indenture] on December 30, 2036.
The Company further promises to pay interest on said principal sum from October
6, 2006, or from the most recent Interest Payment Date to which interest has
been paid or duly provided for, quarterly in arrears on March 30th, June 30th,
September 30th and December 30th of each year, commencing on December 30, 2006,
or if any such day is not a Business Day, on the next succeeding Business Day
(and no interest shall accrue in respect of the amounts whose payment is so
delayed for the period from and after such Interest Payment Date until such next
succeeding Business Day), except that, if such Business Day falls in the next
succeeding calendar year, such payment shall be made on the immediately
preceding Business Day, in each case, with the same force and effect as if made
on the Interest Payment Date, at a variable rate per annum, reset quarterly,
equal to LIBOR plus the Margin, together with Additional Tax Sums, if any, as
provided in Section 10.5 of the Indenture, until the principal hereof is paid or
duly provided for or made available for payment; provided, that any overdue
principal, premium, if any, or Additional Tax Sums and any overdue installment
of interest shall bear Additional Interest (to the extent that the payment of
such interest shall be legally enforceable) at a variable rate per annum, reset
quarterly, equal to LIBOR plus the Margin, compounded quarterly, from the dates
such amounts are due until they are paid or made available for payment, and such
interest shall be payable on demand.
 
 
17

--------------------------------------------------------------------------------

 
 
The amount of interest payable for any interest period shall be computed and
paid on the basis of a 360-day year and the actual number of days elapsed in the
relevant interest period. The interest so payable, and punctually paid or duly
provided for, on any Interest Payment Date shall, as provided in the Indenture,
be paid to the Person in whose name this Security (or one or more Predecessor
Securities) is registered at the close of business on the Regular Record Date
for such interest installment. Any such interest not so punctually paid or duly
provided for shall forthwith cease to be payable to the Holder on such Regular
Record Date and may either be paid to the Person in whose name this Security (or
one or more Predecessor Securities) is registered at the close of business on a
Special Record Date for the payment of such Defaulted Interest to be fixed by
the Trustee, notice whereof shall be given to Holders of Securities not less
than ten (10) days prior to such Special Record Date, or be paid at any time in
any other lawful manner not inconsistent with the requirements of any securities
exchange or automated quotation system on which the Securities may be listed,
traded or quoted and upon such notice as may be required by such exchange or
automated quotation system, all as more fully provided in the Indenture.
 
Payment of principal of, premium, if any, and interest on this Security shall be
made in such coin or currency of the United States of America as at the time of
payment is legal tender for payment of public and private debts. Payments of
principal, premium, if any, and interest due at the Maturity of this Security
shall be made at the office or agency of the Company maintained for that purpose
in the Place of Payment upon surrender of such Securities to the Paying Agent,
and payments of interest shall be made, subject to such surrender where
applicable, by wire transfer at such place and to such account at a banking
institution in the United States as may be designated in writing to the Paying
Agent at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written wire transfer instructions have
not been received by the relevant record date, in which case such payments shall
be made by check mailed to the address of such Person as such address shall
appear in the Security Register. Notwithstanding the foregoing, so long as the
Holder of this Security is the Property Trustee, the payment of the principal of
(and premium, if any) and interest (including any overdue installment of
interest and Additional Tax Sums, if any) on this Security will be made at such
place and to such account as may be designated by the Property Trustee.
 
The indebtedness evidenced by this Security is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Debt, and this Security is issued subject to the provisions
of the Indenture with respect thereto. Each Holder of this Security, by
accepting the same, (a) agrees to and shall be bound by such provisions, (b)
authorizes and directs the Trustee on his or her behalf to take such actions as
may be necessary or appropriate to effectuate the subordination so provided and
(c) appoints the Trustee his or her attorney-in-fact for any and all such
purposes. Each Holder hereof, by his or her acceptance hereof, waives all notice
of the acceptance of the subordination provisions contained herein and in the
Indenture by each holder of Senior Debt, whether now outstanding or hereafter
incurred, and waives reliance by each such holder upon said provisions.
 
 
18

--------------------------------------------------------------------------------

 
 
This Security shall be entitled to the benefit of the guarantee of NorthStar
Realty Finance Corp., the “Guarantor,” which term includes any successor
permitted under the Indenture) as specified in the Indenture (the “Guarantee”).
The obligations of the Guarantor under the Guarantee are, to the extent provided
in the Indenture, subordinate and junior in right of payment to the prior
payment in full of all Senior Debt of the Guarantor. Each Holder of this
Security, by accepting the same, (a) agrees to and shall be bound by such
provisions, (b) authorizes and directs the Trustee on such Holder’s behalf to
take such action as may be necessary or appropriate to acknowledge or effectuate
the subordination of the Guarantee so provided and (c) appoints the Trustee such
holder’s attorney-in-fact for any and all such purposes. Each Holder of this
Security, by such Holder’s acceptance hereof, hereby waives all notice of the
acceptance of the subordination provisions relating to the Guarantee contained
herein and in the Indenture by each holder of Senior Debt of the Guarantor,
whether now outstanding or hereafter incurred, and waives reliance by each such
holder upon said provisions.
 
Unless the certificate of authentication hereon has been executed by the Trustee
by manual signature, this Security shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.
 
This Security is one of a duly authorized issue of securities of the Company
(the “Securities”) issued under the Junior Subordinated Indenture, dated as of
October 6, 2006 (the “Indenture”), between the Company, Guarantor and Wilmington
Trust Company, as Trustee (in such capacity, the “Trustee,” which term includes
any successor trustee under the Indenture), to which Indenture and all
indentures supplemental thereto reference is hereby made for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Company, the Guarantor, the Trustee, the holders of Senior Debt and the
Holders of the Securities, and of the terms upon which the Securities are, and
are to be, authenticated and delivered.
 
All terms used in this Security that are defined in the Indenture or in the
Amended and Restated Trust Agreement, dated as of October 6, 2006 (as modified,
amended or supplemented from time to time, the “Trust Agreement”), relating to
NorthStar Realty Finance Trust VI (the “Trust”), among the Company, as
Depositor, the trustees named therein and the holders from time to time of the
Trust Securities issued pursuant thereto, shall have the meanings assigned to
them in the Indenture or the Trust Agreement, as the case may be.
 
The Company may, on any Interest Payment Date, at its option, upon not less than
thirty (30) days’ nor more than sixty (60) days’ written notice to the Holders
of the Securities (unless a shorter notice period shall be satisfactory to the
Trustee) on or after the earlier to occur of (i) a Change of Control Event or
(ii) December 30, 2011 and subject to the terms and conditions of Article XI of
the Indenture, redeem this Security in whole at any time or in part from time to
time at a Redemption Price equal to one hundred percent (100%) of the principal
amount hereof, together, in the case of any such redemption, with accrued
interest, including any Additional Interest, to but excluding the date fixed for
redemption.
 
 
19

--------------------------------------------------------------------------------

 
 
In addition, upon the occurrence and during the continuation of a Special Event,
the Company may, at its option, upon not less than thirty (30) days’ nor more
than sixty (60) days’ written notice to the Holders of the Securities (unless a
shorter notice period shall be satisfactory to the Trustee), redeem this
Security, in whole but not in part, subject to the terms and conditions of
Article XI of the Indenture at the Special Event Redemption Price.
 
In the event of redemption of this Security in part only, a new Security or
Securities for the unredeemed portion hereof will be issued in the name of the
Holder hereof upon the cancellation hereof. If less than all the Securities are
to be redeemed, the particular Securities to be redeemed shall be selected not
more than sixty (60) days prior to the Redemption Date by the Trustee from the
Outstanding Securities not previously called for redemption, by such method as
the Trustee shall deem fair and appropriate and which may provide for the
selection for redemption of a portion of the principal amount of any Security.
 
The Indenture permits, with certain exceptions as therein provided, the Company,
the Guarantor and the Trustee at any time to enter into a supplemental indenture
or indentures for the purpose of modifying in any manner the rights and
obligations of the Company, the Guarantor and of the Holders of the Securities,
with the consent of the Holders of not less than a majority in principal amount
of the Outstanding Securities. The Indenture also contains provisions permitting
Holders of specified percentages in principal amount of the Securities, on
behalf of the Holders of all Securities, to waive compliance by the Company or
the Guarantor with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences. Any such consent or waiver by the
Holder of this Security shall be conclusive and binding upon such Holder and
upon all future Holders of this Security and of any Security issued upon the
registration of transfer hereof or in exchange herefor or in lieu hereof,
whether or not notation of such consent or waiver is made upon this Security.
 
No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and any premium, if any, and
interest, including any Additional Interest (to the extent legally enforceable),
on this Security at the times, place and rate, and in the coin or currency,
herein prescribed.
 
As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable in the Securities Register,
upon surrender of this Security for registration of transfer at the office or
agency of the Company maintained for such purpose, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Securities Registrar and duly executed by, the Holder hereof or
such Holder’s attorney duly authorized in writing, and thereupon one or more new
Securities, of like tenor, of authorized denominations and for the same
aggregate principal amount, will be issued to the designated transferee or
transferees.
 
The Securities are issuable only in registered form without coupons in minimum
denominations of $100,000 and any integral multiple of $1,000 in excess thereof.
As provided in the Indenture and subject to certain limitations therein set
forth, Securities are exchangeable for a like aggregate principal amount of
Securities and of like tenor of a different authorized denomination, as
requested by the Holder surrendering the same.
 
 
20

--------------------------------------------------------------------------------

 
 
No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.
 
The Company, the Guarantor, the Trustee and any agent of the Company, the
Guarantor or the Trustee may treat the Person in whose name this Security is
registered as the owner hereof for all purposes, whether or not this Security be
overdue, and neither the Company, the Guarantor, the Trustee nor any such agent
shall be affected by notice to the contrary.
 
The Company and, by its acceptance of this Security or a beneficial interest
herein, the Holder of, and any Person that acquires a beneficial interest in,
this Security agree that, for United States federal, state and local tax
purposes, it is intended that this Security constitute indebtedness.
 
This Security shall be construed and enforced in accordance with and governed by
the laws of the State of New York, without reference to its conflict of laws
provisions (other than Section 5-1401 of the General Obligations Law).
 
IN WITNESS WHEREOF, the Company has duly executed this certificate this ____ day
of ____________, 2006.
 
NorthStar Realty Finance Limited Partnership

 
By: NorthStar Realty Finance Corp., its General Partner


 
By: _______________________________
Name:
Title:


SECTION 2.2. Restricted Legend.
 
(a) Any Security issued hereunder shall bear a legend in substantially the
following form:
 
“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS SECURITY IS A GLOBAL
SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS
REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A NOMINEE OF
DTC. THIS SECURITY IS EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A
PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED
IN THE INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF
THIS SECURITY AS A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO
DTC OR ANOTHER NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED
CIRCUMSTANCES.
 
 
21

--------------------------------------------------------------------------------

 
 
UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
SECURITY ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH SECURITIES, AND ANY INTEREST THEREIN,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF ANY
SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE SECURITIES MAY BE RELYING
ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED
BY RULE 144A UNDER THE SECURITIES ACT.
 
THE HOLDER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES FOR THE
BENEFIT OF THE COMPANY THAT (A) SUCH SECURITIES MAY BE OFFERED, RESOLD OR
OTHERWISE TRANSFERRED ONLY (I) TO THE COMPANY, (II) TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, OR (III) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF
SUBPARAGRAPH (a) (1), (2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT THAT
IS ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR
(7) OF RULE 501 UNDER THE SECURITIES ACT, FOR INVESTMENT PURPOSES AND NOT WITH A
VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION
OF THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND,
IN THE CASE OF (III), SUBJECT TO THE RIGHT OF THE COMPANY TO REQUIRE AN OPINION
OF COUNSEL ADDRESSING COMPLIANCE WITH THE U.S. SECURITIES LAWS, AND OTHER
INFORMATION SATISFACTORY TO IT AND (B) THE HOLDER WILL NOTIFY ANY PURCHASER OF
ANY SECURITIES FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.
 
 
22

--------------------------------------------------------------------------------

 
 
THE SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF SECURITIES, OR ANY INTEREST THEREIN,
IN A BLOCK HAVING AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000 AND
MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID AND OF NO LEGAL
EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY SUCH PURPORTED
TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH SECURITIES FOR ANY
PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF PRINCIPAL OF OR INTEREST
ON SUCH SECURITIES, OR ANY INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL
BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN SUCH SECURITIES.
 
THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SECURITY OR ANY
INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE
RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS
EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR
ITS PURCHASE AND HOLDING OF THIS SECURITY, OR ANY INTEREST THEREIN, ARE NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE AND HOLDING. ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY
INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING
THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN TO
WHICH TITLE I OF ERISA OR SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR
OTHER PERSON ACTING ON BEHALF OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY
OTHER PERSON OR ENTITY USING THE “PLAN ASSETS” OF ANY SUCH EMPLOYEE BENEFIT PLAN
OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE OR HOLDING WILL NOT
RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE FOR WHICH FULL EXEMPTIVE RELIEF IS NOT AVAILABLE UNDER AN APPLICABLE
STATUTORY OR ADMINISTRATIVE EXEMPTION.
 
 
23

--------------------------------------------------------------------------------

 
 
(b) The above legends shall not be removed from any Security unless there is
delivered to the Company satisfactory evidence, which may include an Opinion of
Counsel, as may be reasonably required to ensure that any future transfers
thereof may be made without restriction under or violation of the provisions of
the Securities Act and other applicable law. Upon provision of such satisfactory
evidence, the Company shall execute and deliver to the Trustee, and the Trustee
shall deliver, at the written direction of the Company, a Security that does not
bear the legend.
 
SECTION 2.3. Form of Trustee’s Certificate of Authentication.
 
The Trustee’s certificates of authentication shall be in substantially the
following form:
 
This represents Securities referred to in the within-mentioned Indenture.
 
Dated:
              
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Trustee

 
By: _____________________________________
Authorized Officer

 
SECTION 2.4. Temporary Securities.
 
(a) Pending the preparation of definitive Securities, the Company may execute,
and upon Company Order the Trustee shall authenticate and deliver, temporary
Securities that are printed, lithographed, typewritten, mimeographed or
otherwise produced, in any denomination, substantially of the tenor of the
definitive Securities in lieu of which they are issued and with such appropriate
insertions, omissions, substitutions and other variations as the officers
executing such Securities may determine, as evidenced by their execution of such
Securities.
 
(b) If temporary Securities are issued, the Company will cause definitive
Securities to be prepared without unreasonable delay. After the preparation of
definitive Securities, the temporary Securities shall be exchangeable for
definitive Securities upon surrender of the temporary Securities at the office
or agency of the Company designated for that purpose without charge to the
Holder. Upon surrender for cancellation of any one or more temporary Securities,
the Company shall execute and the Trustee shall authenticate and deliver in
exchange therefor one or more definitive Securities of any authorized
denominations having the same Original Issue Date and Stated Maturity and having
the same terms as such temporary Securities. Until so exchanged, the temporary
Securities shall in all respects be entitled to the same benefits under this
Indenture as definitive Securities.
 
 
24

--------------------------------------------------------------------------------

 
 
SECTION 2.5. Definitive Securities.
 
The Securities issued on the Original Issue Date shall be in definitive form.
The definitive Securities shall be printed, lithographed or engraved, or
produced by any combination of these methods, if required by any securities
exchange on which the Securities may be listed, on a steel engraved border or
steel engraved borders or may be produced in any other manner permitted by the
rules of any securities exchange on which the Securities may be listed, all as
determined by the officers executing such Securities, as evidenced by their
execution of such Securities.
 
ARTICLE III
 
The Securities
 
SECTION 3.1. Payment of Principal and Interest.
 
(a) The unpaid principal amount of the Securities shall bear interest at a
variable rate per annum, reset quarterly, equal to LIBOR plus the Margin until
paid or duly provided for, such interest to accrue from the Original Issue Date
or from the most recent Interest Payment Date to which interest has been paid or
duly provided for, and any overdue principal, premium, if any, or Additional Tax
Sums and any overdue installment of interest shall bear Additional Interest (to
the extent payment of such interest would be legally enforceable) at a variable
rate per annum, reset quarterly, equal to LIBOR plus the Margin, from the dates
such amounts are due until they are paid or funds for the payment thereof are
made available for payment.
 
(b) Interest and Additional Interest on any Security that is payable, and is
punctually paid or duly provided for, on any Interest Payment Date shall be paid
to the Person in whose name that Security (or one or more Predecessor
Securities) is registered at the close of business on the Regular Record Date
for such interest, except that interest and any Additional Interest payable on
the Stated Maturity (or any date of principal repayment upon early maturity) of
the principal of a Security or on a Redemption Date shall be paid to the Person
to whom principal is paid. The initial payment of interest on any Security that
is issued between a Regular Record Date and the related Interest Payment Date
shall be payable as provided in such Security.
 
(c) Any interest on any Security that is due and payable, but is not timely paid
or duly provided for, on any Interest Payment Date for Securities (herein called
“Defaulted Interest”) shall forthwith cease to be payable to the registered
Holder on the relevant Regular Record Date by virtue of having been such Holder,
and such Defaulted Interest may be paid by the Company, at its election in each
case, as provided in paragraph (i) or (ii) below:
 
 
25

--------------------------------------------------------------------------------

 
 
(i) The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Securities (or their respective Predecessor
Securities) are registered at the close of business on a special record date for
the payment of such Defaulted Interest (a “Special Record Date”), which shall be
fixed in the following manner. At least thirty (30) days prior to the date of
the proposed payment, the Company shall notify the Trustee in writing of the
amount of Defaulted Interest proposed to be paid on each Security and the date
of the proposed payment, and at the same time the Company shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such Defaulted Interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such Defaulted Interest. Thereupon the Trustee shall fix a Special Record
Date for the payment of such Defaulted Interest, which shall be not more than
fifteen (15) days and not less than ten (10) days prior to the date of the
proposed payment and not less than ten (10) days after the receipt by the
Trustee of the notice of the proposed payment. The Trustee shall promptly notify
the Company of such Special Record Date and, in the name and at the expense of
the Company, shall cause notice of the proposed payment of such Defaulted
Interest and the Special Record Date therefor to be mailed, first class, postage
prepaid, to each Holder of a Security at the address of such Holder as it
appears in the Securities Register not less than ten (10) days prior to such
Special Record Date. Notice of the proposed payment of such Defaulted Interest
and the Special Record Date therefor having been so mailed, such Defaulted
Interest shall be paid to the Persons in whose names the Securities (or their
respective Predecessor Securities) are registered on such Special Record Date;
or
 
(ii) The Company may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange or
automated quotation system on which the Securities may be listed, traded or
quoted and, upon such notice as may be required by such exchange or automated
quotation system (or by the Trustee if the Securities are not listed), if, after
notice given by the Company to the Trustee of the proposed payment pursuant to
this clause, such payment shall be deemed practicable by the Trustee.
 
(d) Payments of interest on the Securities shall include interest accrued to but
excluding the respective Interest Payment Dates. The amount of interest payable
for any interest period shall be computed and paid on the basis of a 360-day
year and the actual number of days elapsed in the relevant interest period.
 
(e) Payment of principal of, premium, if any, and interest on the Securities
shall be made in such coin or currency of the United States of America as at the
time of payment is legal tender for payment of public and private debts.
Payments of principal, premium, if any, and interest due at the Maturity of such
Securities shall be made at the Place of Payment upon surrender of such
Securities to the Paying Agent and payments of interest shall be made subject to
such surrender where applicable, by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing to the Paying Agent at least ten (10) Business Days prior to the date
for payment by the Person entitled thereto unless proper written transfer
instructions have not been received by the relevant record date, in which case
such payments shall be made by check mailed to the address of such Person as
such address shall appear in the Security Register. Notwithstanding the
foregoing, so long as the holder of the Security is the Property Trustee, the
payment of the principal of (and premium if any) and interest (including any
overdue installment of interest and Additional Tax Sums, if any) on the Security
will be made at such place and to such account as may be designated by the
Property Trustee.
 
 
26

--------------------------------------------------------------------------------

 
 
(f) Subject to the foregoing provisions of this Section 3.1, each Security
delivered under this Indenture upon transfer of or in exchange for or in lieu of
any other Security shall carry the rights to interest accrued and unpaid, and to
accrue, that were carried by such other Security.
 
SECTION 3.2. Denominations.
 
The Securities shall be in registered form without coupons and shall be issuable
in minimum denominations of $100,000 and any integral multiple of $1,000 in
excess thereof.
 
SECTION 3.3. Execution, Authentication, Delivery and Dating.
 
(a) At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities in an aggregate principal amount
(including all then Outstanding Securities) not in excess of $25,100,000
executed by the Company to the Trustee for authentication, together with a
Company Order for the authentication and delivery of such Securities, and the
Trustee in accordance with the Company Order shall authenticate and deliver such
Securities. In authenticating such Securities, and accepting the additional
responsibilities under this Indenture in relation to such Securities, the
Trustee shall be entitled to receive, and shall be fully protected in relying
upon:
 
(i) a copy of any Board Resolution relating thereto; and
 
(ii) an Opinion of Counsel stating that (1) such Securities, when authenticated
and delivered by the Trustee and issued by the Company in the manner and subject
to any conditions specified in such Opinion of Counsel, will constitute valid
and legally binding obligations of the Company, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles; (2) the Securities have been duly authorized and executed by
the Company and have been delivered to the Trustee for authentication in
accordance with this Indenture; and (3) the Securities are not required to be
registered under the Securities Act.
 
(b) The Securities shall be executed on behalf of the Company by its Chairman of
the Board, its Vice Chairman of the Board, its Chief Executive Officer, its
President or one of its Vice Presidents. The signature of any of these officers
on the Securities may be manual or facsimile. Securities bearing the manual or
facsimile signatures of individuals who were at any time the proper officers of
the Company shall bind the Company, notwithstanding that such individuals or any
of them have ceased to hold such offices prior to the authentication and
delivery of such Securities or did not hold such offices at the date of such
Securities.
 
(c) No Security shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose, unless there appears on such Security a
certificate of authentication substantially in the form provided for herein
executed by the Trustee by the manual signature of one of its authorized
officers, and such certificate upon any Security shall be conclusive evidence,
and the only evidence, that such Security has been duly authenticated and
delivered hereunder. Notwithstanding the foregoing, if any Security shall have
been authenticated and delivered hereunder but never issued and sold by the
Company, and the Company shall deliver such Security to the Trustee for
cancellation as provided in Section 3.8, for all purposes of this Indenture such
Security shall be deemed never to have been authenticated and delivered
hereunder and shall never be entitled to the benefits of this Indenture.
 
 
27

--------------------------------------------------------------------------------

 
 
(d) Each Security shall be dated the date of its authentication.
 
SECTION 3.4. Global Securities.
 
(a) Upon the election of the Holder after the Original Issue Date, which
election need not be in writing, the Securities owned by such Holder shall be
issued in the form of one or more Global Securities registered in the name of
the Depositary or its nominee. Each Global Security issued under this Indenture
shall be registered in the name of the Depositary designated by the Company for
such Global Security or a nominee thereof and delivered to such Depositary or a
nominee thereof or custodian therefor, and each such Global Security shall
constitute a single Security for all purposes of this Indenture.
 
(b) Notwithstanding any other provision in this Indenture, no Global Security
may be exchanged in whole or in part for registered Securities, and no transfer
of a Global Security in whole or in part may be registered, in the name of any
Person other than the Depositary for such Global Security or a nominee thereof
unless (i) such Depositary advises the Trustee and the Company in writing that
such Depositary is no longer willing or able to properly discharge its
responsibilities as Depositary with respect to such Global Security, and no
qualified successor is appointed by the Company within ninety (90) days of
receipt by the Company of such notice, (ii) such Depositary ceases to be a
clearing agency registered under the Exchange Act and no successor is appointed
by the Company within ninety (90) days after obtaining knowledge of such event,
(iii) the Company executes and delivers to the Trustee a Company Order stating
that the Company elects to terminate the book-entry system through the
Depositary or (iv) an Event of Default shall have occurred and be continuing.
Upon the occurrence of any event specified in clause (i), (ii), (iii) or (iv)
above, the Trustee shall notify the Depositary and instruct the Depositary to
notify all owners of beneficial interests in such Global Security of the
occurrence of such event and of the availability of Securities to such owners of
beneficial interests requesting the same. Upon the issuance of such Securities
and the registration in the Securities Register of such Securities in the names
of the Holders of the beneficial interests therein, the Trustees shall recognize
such holders of beneficial interests as Holders.
 
(c) If any Global Security is to be exchanged for other Securities or canceled
in part, or if another Security is to be exchanged in whole or in part for a
beneficial interest in any Global Security, then either (i) such Global Security
shall be so surrendered for exchange or cancellation as provided in this Article
III or (ii) the principal amount thereof shall be reduced or increased by an
amount equal to the portion thereof to be so exchanged or canceled, or equal to
the principal amount of such other Security to be so exchanged for a beneficial
interest therein, as the case may be, by means of an appropriate adjustment made
on the records of the Securities Registrar, whereupon the Trustee, in accordance
with the Applicable Depositary Procedures, shall instruct the Depositary or its
authorized representative to make a corresponding adjustment to its records.
Upon any such surrender or adjustment of a Global Security by the Depositary,
accompanied by registration instructions, the Company shall execute and the
Trustee shall authenticate and deliver any Securities issuable in exchange for
such Global Security (or any portion thereof) in accordance with the
instructions of the Depositary. The Trustee shall not be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be fully
protected in relying on, such instructions.
 
 
28

--------------------------------------------------------------------------------

 
 
(d) Every Security authenticated and delivered upon registration of transfer of,
or in exchange for or in lieu of, a Global Security or any portion thereof shall
be authenticated and delivered in the form of, and shall be, a Global Security,
unless such Security is registered in the name of a Person other than the
Depositary for such Global Security or a nominee thereof.
 
(e) Securities distributed to holders of Book-Entry Preferred Securities (as
defined in the Trust Agreement) upon the dissolution of the Trust shall be
distributed in the form of one or more Global Securities registered in the name
of a Depositary or its nominee, and deposited with the Securities Registrar, as
custodian for such Depositary, or with such Depositary, for credit by the
Depositary to the respective accounts of the beneficial owners of the Securities
represented thereby (or such other accounts as they may direct). Securities
distributed to holders of Preferred Securities other than Book-Entry Preferred
Securities upon the dissolution of the Trust shall not be issued in the form of
a Global Security or any other form intended to facilitate book-entry trading in
beneficial interests in such Securities.
 
(f) The Depositary or its nominee, as the registered owner of a Global Security,
shall be the Holder of such Global Security for all purposes under this
Indenture and the Securities, and owners of beneficial interests in a Global
Security shall hold such interests pursuant to the Applicable Depositary
Procedures. Accordingly, any such owner’s beneficial interest in a Global
Security shall be shown only on, and the transfer of such interest shall be
effected only through, records maintained by the Depositary or its nominee or
its Depositary Participants. The Securities Registrar and the Trustee shall be
entitled to deal with the Depositary for all purposes of this Indenture relating
to a Global Security (including the payment of principal and interest thereon
and the giving of instructions or directions by owners of beneficial interests
therein and the giving of notices) as the sole Holder of the Security and shall
have no obligations to the owners of beneficial interests therein. Neither the
Trustee nor the Securities Registrar shall have any liability in respect of any
transfers effected by the Depositary.
 
(g) The rights of owners of beneficial interests in a Global Security shall be
exercised only through the Depositary and shall be limited to those established
by law and agreements between such owners and the Depositary and/or its
Depositary Participants.
 
(h) No holder of any beneficial interest in any Global Security held on its
behalf by a Depositary shall have any rights under this Indenture with respect
to such Global Security, and such Depositary may be treated by the Company, the
Guarantor, the Trustee and any agent of the Company, the Guarantor or the
Trustee as the owner of such Global Security for all purposes whatsoever. None
of the Company, the Guarantor, the Trustee nor any agent of the Company, the
Guarantor or the Trustee will have any responsibility or liability for any
aspect of the records relating to or payments made on account of beneficial
ownership interests of a Global Security or maintaining, supervising or
reviewing any records relating to such beneficial ownership interests.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Guarantor, the Trustee or any agent of the Company, the Guarantor or the Trustee
from giving effect to any written certification, proxy or other authorization
furnished by a Depositary or impair, as between a Depositary and such holders of
beneficial interests, the operation of customary practices governing the
exercise of the rights of the Depositary (or its nominee) as Holder of any
Security.
 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 3.5. Registration, Transfer and Exchange Generally.
 
(a) The Trustee shall cause to be kept at the Corporate Trust Office a register
(the “Securities Register”) in which the registrar and transfer agent with
respect to the Securities (the “Securities Registrar”), subject to such
reasonable regulations as it may prescribe, shall provide for the registration
of Securities and of transfers and exchanges of Securities. The Trustee shall at
all times also be the Securities Registrar. The provisions of Article VI shall
apply to the Trustee in its role as Securities Registrar.
 
(b) Subject to compliance with Section 2.2(b), upon surrender for registration
of transfer of any Security at the offices or agencies of the Company designated
for that purpose the Company shall execute, and the Trustee shall authenticate
and deliver, in the name of the designated transferee or transferees, one or
more new Securities of any authorized denominations of like tenor and aggregate
principal amount.
 
(c) At the option of the Holder, Securities may be exchanged for other
Securities of any authorized denominations, of like tenor and aggregate
principal amount, upon surrender of the Securities to be exchanged at such
office or agency. Whenever any Securities are so surrendered for exchange, the
Company shall execute, and upon receipt thereof the Trustee shall authenticate
and deliver, the Securities that the Holder making the exchange is entitled to
receive.
 
(d) All Securities issued upon any transfer or exchange of Securities shall be
the valid obligations of the Company, evidencing the same debt, and entitled to
the same benefits under this Indenture, as the Securities surrendered upon such
transfer or exchange.
 
(e) Every Security presented or surrendered for transfer or exchange shall (if
so required by the Company or the Trustee) be duly endorsed, or be accompanied
by a written instrument of transfer in form satisfactory to the Company and the
Securities Registrar, duly executed by the Holder thereof or such Holder’s
attorney duly authorized in writing.
 
(f) No service charge shall be made to a Holder for any transfer or exchange of
Securities, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any
transfer or exchange of Securities.
 
 
30

--------------------------------------------------------------------------------

 
 
(g) Neither the Company nor the Trustee shall be required pursuant to the
provisions of this Section 3.5 (i) to issue, register the transfer of or
exchange any Security during a period beginning at the opening of business
fifteen (15) days before the day of selection for redemption of Securities
pursuant to Article XI and ending at the close of business on the day of mailing
of the notice of redemption or (ii) to register the transfer of or exchange any
Security so selected for redemption in whole or in part, except, in the case of
any such Security to be redeemed in part, any portion thereof not to be
redeemed.
 
(h) The Company shall designate an office or offices or agency or agencies where
Securities may be surrendered for registration or transfer or exchange. The
Company initially designates the Corporate Trust Office as its office and agency
for such purposes. The Company shall give prompt written notice to the Trustee
and to the Holders of any change in the location of any such office or agency.
 
SECTION 3.6. Mutilated, Destroyed, Lost and Stolen Securities.
 
(a) If any mutilated Security is surrendered to the Trustee together with such
security or indemnity as may be required by the Company or the Trustee to save
each of them harmless, the Company shall execute and upon receipt thereof the
Trustee shall authenticate and deliver in exchange therefor a new Security of
like tenor and aggregate principal amount and bearing a number not
contemporaneously outstanding.
 
(b) If there shall be delivered to the Company and to the Trustee (i) evidence
to their satisfaction of the destruction, loss or theft of any Security and (ii)
such security or indemnity as may be required by them to save each of them
harmless, then, in the absence of notice to the Company or the Trustee that such
Security has been acquired by a bona fide purchaser, the Company shall execute
and upon its written request the Trustee shall authenticate and deliver, in lieu
of any such destroyed, lost or stolen Security, a new Security of like tenor and
aggregate principal amount as such destroyed, lost or stolen Security, and
bearing a number not contemporaneously outstanding.
 
(c) If any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a new Security, pay such Security.
 
(d) Upon the issuance of any new Security under this Section 3.6, the Company
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.
 
(e) Every new Security issued pursuant to this Section 3.6 in lieu of any
mutilated, destroyed, lost or stolen Security shall constitute an original
additional contractual obligation of the Company, whether or not the mutilated,
destroyed, lost or stolen Security shall be at any time enforceable by anyone,
and shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Securities duly issued hereunder.
 
 
31

--------------------------------------------------------------------------------

 
 
(f) The provisions of this Section 3.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.
 
SECTION 3.7. Persons Deemed Owners.
 
The Company, the Guarantor, the Trustee and any agent of the Company, the
Guarantor or the Trustee shall treat the Person in whose name any Security is
registered as the owner of such Security for the purpose of receiving payment of
principal of and any interest on such Security and for all other purposes
whatsoever, and neither the Company, the Guarantor, the Trustee nor any agent of
the Company, the Guarantor or the Trustee shall be affected by notice to the
contrary.
 
SECTION 3.8. Cancellation.
 
All Securities surrendered for payment, redemption, transfer or exchange shall,
if surrendered to any Person other than the Trustee, be delivered to the
Trustee, and any such Securities and Securities surrendered directly to the
Trustee for any such purpose shall be promptly canceled by it. The Company may
at any time deliver to the Trustee for cancellation any Securities previously
authenticated and delivered hereunder that the Company may have acquired in any
manner whatsoever, and all Securities so delivered shall be promptly canceled by
the Trustee. No Securities shall be authenticated in lieu of or in exchange for
any Securities canceled as provided in this Section 3.8, except as expressly
permitted by this Indenture. All canceled Securities shall be disposed of by the
Trustee in accordance with its customary practices and the Trustee shall deliver
to the Company a certificate of such disposition.
 
SECTION 3.9. RESERVED.
 
SECTION 3.10. RESERVED.
 
SECTION 3.11. Agreed Tax Treatment.
 
Each Security issued hereunder shall provide that the Company and, by its
acceptance or acquisition of a Security or a beneficial interest therein, the
Holder of, and any Person that acquires a direct or indirect beneficial interest
in, such Security, intend and agree to treat such Security as indebtedness of
the Company for United States Federal, state and local tax purposes and to treat
the Preferred Securities (including but not limited to all payments and proceeds
with respect to the Preferred Securities) as an undivided beneficial ownership
interest in the Securities (and payments and proceeds therefrom, respectively)
for United States Federal, state and local tax purposes. The provisions of this
Indenture shall be interpreted to further this intention and agreement of the
parties.
 
SECTION 3.12. CUSIP Numbers.
 
The Company in issuing the Securities may use “CUSIP” numbers (if then generally
in use), and, if so, the Trustee shall use “CUSIP” numbers in notices of
redemption and other similar or related materials as a convenience to Holders;
provided, that any such notice or other materials may state that no
representation is made as to the correctness of such numbers either as printed
on the Securities or as contained in any notice of redemption or other materials
and that reliance may be placed only on the other identification numbers printed
on the Securities, and any such redemption shall not be affected by any defect
in or omission of such numbers.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Satisfaction and Discharge
 
SECTION 4.1. Satisfaction and Discharge of Indenture.
 
This Indenture shall, upon Company Request, cease to be of further effect
(except as to any surviving rights of registration of transfer or exchange of
Securities herein expressly provided for and as otherwise provided in this
Section 4.1) and the Trustee, on demand of and at the expense of the Company,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture, when
 
(a) either
 
(i) all Securities theretofore authenticated and delivered (other than (A)
Securities that have been mutilated, destroyed, lost or stolen and that have
been replaced or paid as provided in Section 3.6 and (B) Securities for whose
payment money has theretofore been deposited in trust or segregated and held in
trust by the Company and thereafter repaid to the Company or discharged from
such trust as provided in Section 10.2) have been delivered to the Trustee for
cancellation; or
 
(ii) all such Securities not theretofore delivered to the Trustee for
cancellation
 

 
(A)
have become due and payable, or

 

 
(B)
will become due and payable at their Stated Maturity within one year of the date
of deposit, or

 

 
(C)
are to be called for redemption within one year under arrangements satisfactory
to the Trustee for the giving of notice of redemption by the Trustee in the
name, and at the expense, of the Company,

 
and the Company, in the case of subclause (ii)(A), (B) or (C) above, has
deposited or caused to be deposited with the Trustee as trust funds in trust for
such purpose (x) an amount in the currency or currencies in which the Securities
are payable, (y) Government Obligations which through the scheduled payment of
principal and interest in respect thereof in accordance with their terms will
provide, not later than the due date of any payment, money in an amount or (z) a
combination thereof, in each case sufficient, in the opinion of a nationally
recognized firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee, to pay and discharge the entire
indebtedness on such Securities not theretofore delivered to the Trustee for
cancellation, for principal and any premium, if any, and interest (including any
Additional Interest) to the date of such deposit (in the case of Securities that
have become due and payable) or to the Stated Maturity (or any date of principal
repayment upon early maturity) or Redemption Date, as the case may be;
 
 
33

--------------------------------------------------------------------------------

 
 
(b) the Company has paid or caused to be paid all other sums payable hereunder
by the Company; and
 
(c) the Company has delivered to the Trustee an Officer’s Certificate and an
Opinion of Counsel each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with.
 
Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 6.6, the obligations of
the Company to any Authenticating Agent under Section 6.11 and, if money shall
have been deposited with the Trustee pursuant to subclause (a)(ii) of this
Section 4.1, the obligations of the Trustee under Section 4.2 and Section
10.2(e) shall survive.
 
SECTION 4.2. Application of Trust Money.
 
Subject to the provisions of Section 10.2(e), all money deposited with the
Trustee pursuant to Section 4.1 shall be held in trust and applied by the
Trustee, in accordance with the provisions of the Securities and this Indenture,
to the payment in accordance with Section 3.1, either directly or through any
Paying Agent (including the Company acting as its own Paying Agent) as the
Trustee may determine, to the Persons entitled thereto, of the principal and any
premium, if any, and interest (including any Additional Interest) for the
payment of which such money or obligations have been deposited with or received
by the Trustee. Moneys held by the Trustee under this Section 4.2 shall not be
subject to the claims of holders of Senior Debt under Article XII.
 
ARTICLE V
 
Remedies
 
SECTION 5.1. Events of Default.
 
“Event of Default” means, wherever used herein with respect to the Securities,
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):
 
(a) default in the payment of any interest upon any Security, including any
Additional Interest in respect thereof, when it becomes due and payable, and
continuance of such default for a period of thirty (30) days; or
 
(b) default in the payment of the principal of or any premium, if any, on any
Security at its Maturity; or
 
 
34

--------------------------------------------------------------------------------

 
 
(c) default in the performance, or breach, of any covenant or warranty of the
Company or the Guarantor in this Indenture and continuance of such default or
breach for a period of thirty (30) days after there has been given, by
registered or certified mail, to the Company and the Guarantor by the Trustee or
to the Company, the Guarantor and the Trustee by the Holders of at least twenty
five percent (25%) in aggregate principal amount of the Outstanding Securities a
written notice specifying such default or breach and requiring it to be remedied
and stating that such notice is a “Notice of Default” hereunder; or
 
(d) the entry by a court having jurisdiction in the premises of a decree or
order adjudging the Company or the Guarantor a bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Company or the Guarantor under
any applicable Federal or state bankruptcy, insolvency, reorganization or other
similar law, or appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or the Guarantor or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and the continuance of any such decree or order for relief or any
such other decree or order unstayed and in effect for a period of sixty (60)
consecutive days; or
 
(e) the institution by the Company or the Guarantor of proceedings to be
adjudicated a bankrupt or insolvent, or the consent by the Company or the
Guarantor to the institution of bankruptcy or insolvency proceedings against it,
or the filing by the Company or the Guarantor of a petition or answer or consent
seeking reorganization or relief under any applicable Federal or state
bankruptcy, insolvency, reorganization or other similar law, or the consent by
it to the filing of such petition or to the appointment of or taking possession
by a custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or of any substantial part of its property or
the Guarantor or of any substantial part of its property, or the making by the
Company or the Guarantor of an assignment for the benefit of creditors, or the
admission by the Company or the Guarantor in writing of its inability to pay its
debts generally as they become due and its willingness to be adjudicated a
bankrupt or insolvent, or the taking of corporate action by the Company or the
Guarantor in furtherance of any such action; or
 
(f) the Trust shall have voluntarily or involuntarily liquidated, dissolved,
wound-up its business or otherwise terminated its existence, except in
connection with (1) the distribution of the Securities to holders of the
Preferred Securities in liquidation of their interests in the Trust, (2) the
redemption of all of the outstanding Preferred Securities or (3) certain
mergers, consolidations or amalgamations, each as and to the extent permitted by
the Trust Agreement; or
 
(g) the Guarantee shall cease to be in full force and effect or the Guarantor
shall, in writing to the Trustee, to a Holder or a holder of the Preferred
Securities or to any governmental agency or regulatory authority, deny or
disaffirm its obligations under the Guarantee.
 
SECTION 5.2. Acceleration of Maturity; Rescission and Annulment.
 
(a) If an Event of Default occurs and is continuing, then and in every such case
the Trustee or the Holders of not less than twenty five percent (25%) in
principal amount of the Outstanding Securities may declare the principal amount
of all the Securities to be due and payable immediately, by a notice in writing
to the Company and the Guarantor (and to the Trustee if given by Holders),
provided, that if, upon an Event of Default, the Trustee or the Holders of not
less than twenty five percent (25%) in principal amount of the Outstanding
Securities fail to declare the principal of all the Outstanding Securities to be
immediately due and payable, the holders of at least twenty five percent (25%)
in aggregate Liquidation Amount of the Preferred Securities then outstanding
shall have the right to make such declaration by a notice in writing to the
Property Trustee, the Company and the Guarantor and the Trustee; and upon any
such declaration the principal amount of and the accrued interest (including any
Additional Interest) on all the Securities shall become immediately due and
payable.
 
 
35

--------------------------------------------------------------------------------

 
 
(b) At any time after such a declaration of acceleration with respect to
Securities has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee as hereinafter provided in this
Article V, the Holders of a majority in principal amount of the Outstanding
Securities, by written notice to the Indenture Trustee, or the holders of a
majority in aggregate Liquidation Amount of the Preferred Securities, by written
notice to the Property Trustee, the Company, the Guarantor and the Trustee, may
rescind and annul such declaration and its consequences if:
 
(i) the Company or the Guarantor has paid or deposited with the Trustee a sum
sufficient to pay:
 

 
(A)
all overdue installments of interest on all Securities,

 

 
(B)
any accrued Additional Interest on all Securities,

 

 
(C)
the principal of and any premium, if any, on any Securities that have become due
otherwise than by such declaration of acceleration and interest (including any
Additional Interest) thereon at the rate borne by the Securities, and

 

 
(D)
all sums paid or advanced by the Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of the Trustee, the Property
Trustee and their agents and counsel; and

 
(ii) all Events of Default with respect to Securities, other than the
non-payment of the principal of Securities that has become due solely by such
acceleration, have been cured or waived as provided in Section 5.13;
 
provided, that if the Holders of such Securities fail to annul such declaration
and waive such default, the holders of not less than a majority in aggregate
Liquidation Amount of the Preferred Securities then outstanding shall also have
the right to rescind and annul such declaration and its consequences by written
notice to the Property Trustee, the Company, the Guarantor and the Trustee,
subject to the satisfaction of the conditions set forth in paragraph (b) of this
Section 5.2. No such rescission shall affect any subsequent default or impair
any right consequent thereon.
 
 
36

--------------------------------------------------------------------------------

 
 
SECTION 5.3. Collection of Indebtedness and Suits for Enforcement by Trustee.
 
(a) Each of the Company and the Guarantor covenants that if:
 
(i) default is made in the payment of any installment of interest (including any
Additional Interest) on any Security when such interest becomes due and payable
and such default continues for a period of thirty (30) days, or
 
(ii) default is made in the payment of the principal of and any premium on any
Security at the Maturity thereof,
 
the Company and the Guarantor will, upon demand of the Trustee, pay to the
Trustee, for the benefit of the Holders of such Securities, the whole amount
then due and payable on such Securities for principal and any premium and
interest (including any Additional Interest) and, in addition thereto, all
amounts owing the Trustee under Section 6.6.
 
(b) If the Company or the Guarantor fails to pay such amounts forthwith upon
such demand, the Trustee, in its own name and as trustee of an express trust,
may institute a judicial proceeding for the collection of the sums so due and
unpaid, and may prosecute such proceeding to judgment or final decree, and may
enforce the same against the Company, the Guarantor or any other obligor upon
such Securities and collect the moneys adjudged or decreed to be payable in the
manner provided by law out of the property of the Company, the Guarantor or any
other obligor upon the Securities, wherever situated.
 
(c) If an Event of Default with respect to Securities occurs and is continuing,
the Trustee may in its discretion proceed to protect and enforce its rights and
the rights of the Holders of Securities by such appropriate judicial proceedings
as the Trustee shall deem most effectual to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy.
 
SECTION 5.4. Trustee May File Proofs of Claim.
 
In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or similar judicial
proceeding relative to the Company or the Guarantor (or any other obligor upon
the Securities), its property or its creditors, the Trustee shall be entitled
and empowered, by intervention in such proceeding or otherwise, to take any and
all actions authorized hereunder in order to have claims of the Holders and the
Trustee allowed in any such proceeding. In particular, the Trustee shall be
authorized to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to first pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts owing the
Trustee, any predecessor Trustee and other Persons under Section 6.6.
 
 
37

--------------------------------------------------------------------------------

 
 
SECTION 5.5. Trustee May Enforce Claim Without Possession of Securities.
 
All rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, subject to
Article XII and after provision for the payment of all the amounts owing the
Trustee, any predecessor Trustee and other Persons under Section 6.6, be for the
ratable benefit of the Holders of the Securities in respect of which such
judgment has been recovered.
 
SECTION 5.6. Application of Money Collected.
 
Any money or property collected or to be applied by the Trustee with respect to
the Securities pursuant to this Article V shall be applied in the following
order, at the date or dates fixed by the Trustee and, in case of the
distribution of such money or property on account of principal or any premium or
interest (including any Additional Interest), upon presentation of the
Securities and the notation thereon of the payment if only partially paid and
upon surrender thereof if fully paid:
 
FIRST: To the payment of all amounts due the Trustee, any predecessor Trustee
and other Persons under Section 6.6;
 
SECOND: To the payment of all Senior Debt of the Company if and to the extent
required by Article XII or by Article XIV.
 
THIRD: Subject to Article XII and Article XIV, to the payment of the amounts
then due and unpaid upon the Securities for principal and any premium and
interest (including any Additional Interest) in respect of which or for the
benefit of which such money has been collected, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Securities
for principal and any premium and interest (including any Additional Interest),
respectively; and
 
FOURTH: The balance, if any, to the Person or Persons entitled thereto.
 
SECTION 5.7. Limitation on Suits.
 
Subject to Section 5.8, no Holder of any Securities shall have any right to
institute any proceeding, judicial or otherwise, with respect to this Indenture
or for the appointment of a custodian, receiver, assignee, trustee, liquidator,
sequestrator (or other similar official) or for any other remedy hereunder,
unless:
 
(a) such Holder has previously given written notice to the Trustee of a
continuing Event of Default with respect to the Securities;
 
 
38

--------------------------------------------------------------------------------

 
 
(b) the Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities shall have made written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;
 
(c) such Holder or Holders have offered to the Trustee reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request;
 
(d) the Trustee after its receipt of such notice, request and offer of indemnity
has failed to institute any such proceeding for sixty (60) days; and
 
(e) no direction inconsistent with such written request has been given to the
Trustee during such sixty (60)-day period by the Holders of a majority in
aggregate principal amount of the Outstanding Securities;
 
it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Securities, or to obtain or to seek to obtain priority or
preference over any other of such Holders or to enforce any right under this
Indenture, except in the manner herein provided and for the equal and ratable
benefit of all such Holders.
 
SECTION 5.8. Unconditional Right of Holders to Receive Principal, Premium and
Interest; Direct Action by Holders of Preferred Securities.
 
Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of and any premium on such Security at its Maturity and
payment of interest (including any Additional Interest) on such Security when
due and payable and to institute suit for the enforcement of any such payment,
and such right shall not be impaired without the consent of such Holder. Any
registered holder of the Preferred Securities shall have the right, upon the
occurrence of an Event of Default described in Section 5.1(a) or Section 5.1(b)
to institute a suit directly against the Company or the Guarantor for
enforcement of payment to such holder of principal of and any premium and
interest (including any Additional Interest) on the Securities having a
principal amount equal to the aggregate Liquidation Amount of the Preferred
Securities held by such holder.
 
SECTION 5.9. Restoration of Rights and Remedies.
 
If the Trustee, any Holder or any holder of Preferred Securities has instituted
any proceeding to enforce any right or remedy under this Indenture and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Trustee, such Holder or such holder of Preferred
Securities, then and in every such case the Company, the Guarantor, the Trustee,
such Holders and such holder of Preferred Securities shall, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Trustee, such Holder and such holder of Preferred Securities shall continue as
though no such proceeding had been instituted.
 
 
39

--------------------------------------------------------------------------------

 
 
SECTION 5.10. Rights and Remedies Cumulative.
 
Except as otherwise provided in Section 3.6(f), no right or remedy herein
conferred upon or reserved to the Trustee or the Holders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
 
SECTION 5.11. Delay or Omission Not Waiver.
 
No delay or omission of the Trustee, any Holder of any Securities or any holder
of any Preferred Security to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein. Every right and remedy
given by this Article V or by law to the Trustee or to the Holders and the right
and remedy given to the holders of Preferred Securities by Section 5.8 may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee, the Holders or the holders of Preferred Securities, as the case may be.
 
SECTION 5.12. Control by Holders.
 
The Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities (or, as the case may be, the holders of a majority in
aggregate Liquidation Amount of the Preferred Securities) shall have the right
to direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee or exercising any trust or power conferred on the
Trustee; provided, that:
 
(a) such direction shall not be in conflict with any rule of law or with this
Indenture,
 
(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction, and
 
(c) subject to the provisions of Section 6.2, the Trustee shall have the right
to decline to follow such direction if a Responsible Officer or Officers of the
Trustee shall, in good faith, reasonably determine that the proceeding so
directed would be unjustly prejudicial to the Holders not joining in any such
direction or would involve the Trustee in personal liability.
 
SECTION 5.13. Waiver of Past Defaults.
 
(a) The Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities and the holders of not less than a majority in aggregate
Liquidation Amount of the Preferred Securities may waive any past Event of
Default hereunder and its consequences except an Event of Default:
 
(i) in the payment of the principal of or any premium or interest (including any
Additional Interest) on any Security (unless such Event of Default has been
cured and the Company or the Guarantor has paid to or deposited with the Trustee
a sum sufficient to pay all installments of interest (including any Additional
Interest) due and past due and all principal of and any premium on all
Securities due otherwise than by acceleration), or
 
 
40

--------------------------------------------------------------------------------

 
 
(ii) in respect of a covenant or provision hereof that under Article IX cannot
be modified or amended without the consent of each Holder of any Outstanding
Security.
 
(b) Any such waiver shall be deemed to be on behalf of the Holders of all the
Securities or, in the case of a waiver by holders of Preferred Securities issued
by such Trust, by all holders of Preferred Securities.
 
(c) Upon any such waiver, such Event of Default shall cease to exist and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Event of Default or impair any right consequent thereon.
 
SECTION 5.14. Undertaking for Costs.
 
All parties to this Indenture agree, and each Holder of any Security by his or
her acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section 5.14 shall not apply to any suit instituted by
the Trustee, to any suit instituted by any Holder, or group of Holders, holding
in the aggregate more than ten percent (10%) in aggregate principal amount of
the Outstanding Securities, or to any suit instituted by any Holder for the
enforcement of the payment of the principal of or any premium on the Security
after the Stated Maturity or any interest (including any Additional Interest) on
any Security after it is due and payable.
 
SECTION 5.15. Waiver of Usury, Stay or Extension Laws.
 
Each of the Company and the Guarantor covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, or plead, or in any
manner whatsoever claim or take the benefit or advantage of, any usury, stay or
extension law wherever enacted, now or at any time hereafter in force, which may
affect the covenants or the performance of this Indenture; and each of the
Company and the Guarantor (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the Trustee, but will suffer and permit the execution of every such power as
though no such law had been enacted.
 
 
41

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
The Trustee
 
SECTION 6.1. Corporate Trustee Required.
 
There shall at all times be a Trustee hereunder with respect to the Securities.
The Trustee shall be a corporation organized and doing business under the laws
of the United States or of any state thereof, authorized to exercise corporate
trust powers, having a combined capital and surplus of at least $50,000,000,
subject to supervision or examination by Federal or state authority and having
an office within the United States. If such corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of such
supervising or examining authority, then, for the purposes of this Section 6.1,
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. If at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section 6.1, it shall resign immediately
in the manner and with the effect hereinafter specified in this Article VI.
 
SECTION 6.2. Certain Duties and Responsibilities.
 
(a) Except during the continuance of an Event of Default:
 
(i) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and
 
(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; provided, that in the case of any such
certificates or opinions that by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they substantially conform on their face to the
requirements of this Indenture.
 
(b) If an Event of Default known to the Trustee has occurred and is continuing,
the Trustee shall, prior to the receipt of directions, if any, from the Holders
of at least a majority in aggregate principal amount of the Outstanding
Securities (or, if applicable, from the holders of a majority in aggregate
Liquidation Amount of the Preferred Securities), exercise such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in its exercise, as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs.
 
(c) Notwithstanding the foregoing, no provision of this Indenture shall require
the Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. Whether or not therein expressly
so provided, every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section 6.2. To the extent that, at law or in
equity, the Trustee has duties and liabilities relating to the Holders, the
Trustee shall not be liable to any Holder for the Trustee’s good faith reliance
on the provisions of this Indenture. The provisions of this Indenture, to the
extent that they restrict the duties and liabilities of the Trustee otherwise
existing at law or in equity, are agreed by the Company and the Holders to
replace such other duties and liabilities of the Trustee.
 
 
42

--------------------------------------------------------------------------------

 
 
(d) No provisions of this Indenture shall be construed to relieve the Trustee
from liability with respect to matters that are within the authority of the
Trustee under this Indenture for its own negligent action, negligent failure to
act or willful misconduct, except that:
 
(i) the Trustee shall not be liable for any error or judgment made in good faith
by an authorized officer of the Trustee, unless it shall be proved that the
Trustee was negligent in ascertaining the pertinent facts;
 
(ii) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the Holders
of at least a majority in aggregate principal amount of the Outstanding
Securities (or, if applicable, from the holders of a majority in aggregate
Liquidation Amount of the Preferred Securities), relating to the time, method
and place of conducting any proceeding for any remedy available to the Trustee
under this Indenture; and
 
(iii) the Trustee shall be under no liability for interest on any money received
by it hereunder and money held by the Trustee in trust hereunder need not be
segregated from other funds except to the extent required by law.
 
SECTION 6.3. Notice of Defaults.
 
Within ninety (90) days after the occurrence of any default actually known to
the Trustee, the Trustee shall give the Holders notice of such default unless
such default shall have been cured or waived; provided, that except in the case
of a default in the payment of the principal of or any premium or interest on
any Securities, the Trustee shall be fully protected in withholding the notice
if and so long as the board of directors, the executive committee or a trust
committee of directors and/or Responsible Officers of the Trustee in good faith
determines that withholding the notice is in the interest of holders of
Securities; and provided further, that in the case of any default of the
character specified in Section 5.1(c), no such notice to Holders shall be given
until at least thirty (30) days after the occurrence thereof. For the purpose of
this Section 6.3, the term “default” means any event which is, or after notice
or lapse of time or both would become, an Event of Default.
 
 
43

--------------------------------------------------------------------------------

 
 
SECTION 6.4. Certain Rights of Trustee.
 
Subject to the provisions of Section 6.2:
 
(a) the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting in good faith and in accordance with the terms hereof
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties;
 
(b) if (i) in performing its duties under this Indenture the Trustee is required
to decide between alternative courses of action, (ii) in construing any of the
provisions of this Indenture the Trustee finds ambiguous or inconsistent with
any other provisions contained herein or (iii) the Trustee is unsure of the
application of any provision of this Indenture, then, except as to any matter as
to which the Holders are entitled to decide under the terms of this Indenture,
the Trustee shall deliver a notice to the Company requesting the Company’s
written instruction as to the course of action to be taken and the Trustee shall
take such action, or refrain from taking such action, as the Trustee shall be
instructed in writing to take, or to refrain from taking, by the Company;
provided, that if the Trustee does not receive such instructions from the
Company within ten Business Days after it has delivered such notice or such
reasonably shorter period of time set forth in such notice the Trustee may, but
shall be under no duty to, take such action, or refrain from taking such action,
as the Trustee shall deem advisable and in the best interests of the Holders, in
which event the Trustee shall have no liability except for its own negligence,
bad faith or willful misconduct;
 
(c) any request or direction of the Company shall be sufficiently evidenced by a
Company Request or Company Order and any resolution of the Board of Directors
may be sufficiently evidenced by a Board Resolution;
 
(d) the Trustee may consult with counsel (which counsel may be counsel to the
Trustee, the Company, the Guarantor or any of their Affiliates, and may include
any of its employees) and the advice of such counsel or any Opinion of Counsel
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in reliance
thereon;
 
(e) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders or any holder of Preferred Securities pursuant to this Indenture, unless
such Holders (or such holders of Preferred Securities) shall have offered to the
Trustee security or indemnity reasonably satisfactory to it against the costs,
expenses (including reasonable attorneys’ fees and expenses) and liabilities
that might be incurred by it in compliance with such request or direction,
including reasonable advances as may be requested by the Trustee;
 
(f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, indenture, note or
other paper or document, but the Trustee in its discretion may make such inquiry
or investigation into such facts or matters as it may see fit, and, if the
Trustee shall determine to make such inquiry or investigation, it shall be
entitled to examine the books, records and premises of the Company and the
Guarantor, personally or by agent or attorney;
 
 
44

--------------------------------------------------------------------------------

 
 
(g) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents, attorneys, custodians
or nominees and the Trustee shall not be responsible for any misconduct or
negligence on the part of any such agent, attorney, custodian or nominee
appointed with due care by it hereunder;
 
(h) whenever in the administration of this Indenture the Trustee shall deem it
desirable to receive instructions with respect to enforcing any remedy or right
or taking any other action with respect to enforcing any remedy or right
hereunder, the Trustees (i) may request instructions from the Holders (which
instructions may only be given by the Holders of the same aggregate principal
amount of Outstanding Securities as would be entitled to direct the Trustee
under this Indenture in respect of such remedy, right or action), (ii) may
refrain from enforcing such remedy or right or taking such action until such
instructions are received and (iii) shall be protected in acting in accordance
with such instructions;
 
(i) except as otherwise expressly provided by this Indenture, the Trustee shall
not be under any obligation to take any action that is discretionary under the
provisions of this Indenture;
 
(j) without prejudice to any other rights available to the Trustee under
applicable law, when the Trustee incurs expenses or renders services in
connection with any bankruptcy, insolvency or other proceeding referred to in
clauses (d) or (e) of the definition of Event of Default, such expenses
(including legal fees and expenses of its agents and counsel) and the
compensation for such services are intended to constitute expenses of
administration under any bankruptcy laws or law relating to creditors rights
generally;
 
(k) whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officer’s Certificate addressing such matter, which,
upon receipt of such request, shall be promptly delivered by the Company or the
Guarantor;
 
(l) the Trustee shall not be charged with knowledge of any default or Event of
Default unless either (i) a Responsible Officer of the Trustee shall have actual
knowledge or (ii) the Trustee shall have received written notice thereof from
the Company, the Guarantor or a Holder; and
 
(m) in the event that the Trustee is also acting as Paying Agent, Authenticating
Agent or Securities Registrar hereunder, the rights and protections afforded to
the Trustee pursuant to this Article VI shall also be afforded such Paying
Agent, Authenticating Agent, or Securities Registrar.
 
 
45

--------------------------------------------------------------------------------

 
 
SECTION 6.5. May Hold Securities.
 
The Trustee, any Authenticating Agent, any Paying Agent, any Securities
Registrar or any other agent of the Company, in its individual or any other
capacity, may become the owner or pledgee of Securities and may otherwise deal
with the Company and the Guarantor with the same rights it would have if it were
not Trustee, Authenticating Agent, Paying Agent, Securities Registrar or such
other agent.
 
SECTION 6.6. Compensation; Reimbursement; Indemnity.
 
(a) The Company agrees
 
(i) to pay to the Trustee from time to time reasonable compensation for all
services rendered by it hereunder in such amounts as the Company and the Trustee
shall agree from time to time (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust);
 
(ii) to reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture (including the reasonable compensation and the
expenses and disbursements of its agents and counsel), except any such expense,
disbursement or advance as may be attributable to its negligence, bad faith or
willful misconduct; and
 
(iii) to the fullest extent permitted by applicable law, to indemnify the
Trustee (including in its individual capacity) and its Affiliates, and their
officers, directors, shareholders, agents, representatives and employees for,
and to hold them harmless against, any loss, damage, liability, tax (other than
income, franchise or other taxes imposed on amounts paid pursuant to (i) or (ii)
hereof), penalty, expense or claim of any kind or nature whatsoever incurred
without negligence, bad faith or willful misconduct on its part arising out of
or in connection with the acceptance or administration of this trust or the
performance of the Trustee’s duties hereunder, including the advancement of
funds to cover the costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties hereunder.
 
(b) To secure the Company’s payment obligations in this Section 6.6, the Company
hereby grants and pledges to the Trustee and the Trustee shall have a lien prior
to the Securities on all money or property held or collected by the Trustee,
other than money or property held in trust to pay principal and interest on
particular Securities. Such lien shall survive the satisfaction and discharge of
this Indenture or the resignation or removal of the Trustee.
 
(c) The obligations of the Company and the Guarantor under this Section 6.6
shall survive the satisfaction and discharge of this Indenture and the earlier
resignation or removal of the Trustee.
 
(d) In no event shall the Trustee be liable for any indirect, special, punitive
or consequential loss or damage of any kind whatsoever, including, but not
limited to, lost profits, even if the Trustee has been advised of the likelihood
of such loss or damage and regardless of the form of action.
 
 
46

--------------------------------------------------------------------------------

 
 
(e) In no event shall the Trustee be liable for any failure or delay in the
performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Indenture.
 
SECTION 6.7. Resignation and Removal; Appointment of Successor.
 
(a) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article VI shall become effective until the acceptance
of appointment by the successor Trustee under Section 6.8.
 
(b) The Trustee may resign at any time by giving written notice thereof to the
Company.
 
(c) Unless an Event of Default shall have occurred and be continuing, the
Trustee may be removed at any time by the Company by a Board Resolution. If an
Event of Default shall have occurred and be continuing, the Trustee may be
removed by Act of the Holders of a majority in aggregate principal amount of the
Outstanding Securities, delivered to the Trustee and to the Company and to the
Guarantor.
 
(d) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of Trustee for any reason, at a time when no
Event of Default shall have occurred and be continuing, the Company, by a Board
Resolution, shall promptly appoint a successor Trustee, and such successor
Trustee and the retiring Trustee shall comply with the applicable requirements
of Section 6.8. If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of Trustee for any reason, at
a time when an Event of Default shall have occurred and be continuing, the
Holders, by Act of the Holders of a majority in aggregate principal amount of
the Outstanding Securities, shall promptly appoint a successor Trustee, and such
successor Trustee and the retiring Trustee shall comply with the applicable
requirements of Section 6.8. If no successor Trustee shall have been so
appointed by the Company or the Holders and accepted appointment within sixty
(60) days after the giving of a notice of resignation by the Trustee or the
removal of the Trustee in the manner required by Section 6.8, any Holder who has
been a bona fide Holder of a Security for at least six months may, on behalf of
such Holder and all others similarly situated, and any resigning Trustee may, at
the expense of the Company, petition any court of competent jurisdiction for the
appointment of a successor Trustee.
 
(e) The Company shall give notice to all Holders in the manner provided in
Section 1.6 of each resignation and each removal of the Trustee and each
appointment of a successor Trustee. Each notice shall include the name of the
successor Trustee and the address of its Corporate Trust Office.
 
 
47

--------------------------------------------------------------------------------

 
 
SECTION 6.8. Acceptance of Appointment by Successor.
 
(a) In case of the appointment hereunder of a successor Trustee, each successor
Trustee so appointed shall execute, acknowledge and deliver to the Company and
to the retiring Trustee an instrument accepting such appointment, and thereupon
the resignation or removal of the retiring Trustee shall become effective and
such successor Trustee, without any further act, deed or conveyance, shall
become vested with all the rights, powers, trusts and duties of the retiring
Trustee; but, on the request of the Company or the successor Trustee, such
retiring Trustee shall, upon payment of its charges, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee and shall duly assign, transfer and deliver to
such successor Trustee all property and money held by such retiring Trustee
hereunder.
 
(b) Upon request of any such successor Trustee, the Company shall execute any
and all instruments for more fully and certainly vesting in and confirming to
such successor Trustee all rights, powers and trusts referred to in paragraph
(a) of this Section 6.8.
 
(c) No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article VI.
 
SECTION 6.9. Merger, Conversion, Consolidation or Succession to Business.
 
Any Person into which the Trustee may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
all or substantially all of the corporate trust business of the Trustee, shall
be the successor of the Trustee hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, provided,
that such Person shall be otherwise qualified and eligible under this Article
VI. In case any Securities shall have been authenticated, but not delivered, by
the Trustee then in office, any successor by merger, conversion or consolidation
or as otherwise provided above in this Section 6.9 to such authenticating
Trustee may adopt such authentication and deliver the Securities so
authenticated, and in case any Securities shall not have been authenticated, any
successor to the Trustee may authenticate such Securities either in the name of
any predecessor Trustee or in the name of such successor Trustee, and in all
cases the certificate of authentication shall have the full force which it is
provided anywhere in the Securities or in this Indenture that the certificate of
the Trustee shall have.
 
SECTION 6.10. Not Responsible for Recitals or Issuance of Securities.
 
The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company
or the Guarantor, and neither the Trustee nor any Authenticating Agent assumes
any responsibility for their correctness. The Trustee makes no representations
as to the validity or sufficiency of this Indenture or of the Securities.
Neither the Trustee nor any Authenticating Agent shall be accountable for the
use or application by the Company of the Securities or the proceeds thereof.
 
 
48

--------------------------------------------------------------------------------

 
 
SECTION 6.11. Appointment of Authenticating Agent.
 
(a) The Trustee may appoint an Authenticating Agent or Agents with respect to
the Securities, which shall be authorized to act on behalf of the Trustee to
authenticate Securities issued upon original issue and upon exchange,
registration of transfer or partial redemption thereof or pursuant to Section
3.6, and Securities so authenticated shall be entitled to the benefits of this
Indenture and shall be valid and obligatory for all purposes as if authenticated
by the Trustee hereunder. Wherever reference is made in this Indenture to the
authentication and delivery of Securities by the Trustee or the Trustee’s
certificate of authentication, such reference shall be deemed to include
authentication and delivery on behalf of the Trustee by an Authenticating Agent.
Each Authenticating Agent shall be acceptable to the Company and shall at all
times be a corporation organized and doing business under the laws of the United
States of America, or of any State or Territory thereof or the District of
Columbia, authorized under such laws to act as Authenticating Agent, having a
combined capital and surplus of not less than $50,000,000 and subject to
supervision or examination by Federal or state authority. If such Authenticating
Agent publishes reports of condition at least annually pursuant to law or to the
requirements of said supervising or examining authority, then for the purposes
of this Section 6.11 the combined capital and surplus of such Authenticating
Agent shall be deemed to be its combined capital and surplus as set forth in its
most recent report of condition so published. If at any time an Authenticating
Agent shall cease to be eligible in accordance with the provisions of this
Section 6.11, such Authenticating Agent shall resign immediately in the manner
and with the effect specified in this Section 6.11.
 
(b) Any Person into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any Person succeeding to all or substantially all of the corporate trust
business of an Authenticating Agent shall be the successor Authenticating Agent
hereunder, provided such Person shall be otherwise eligible under this Section
6.11, without the execution or filing of any paper or any further act on the
part of the Trustee or the Authenticating Agent.
 
(c) An Authenticating Agent may resign at any time by giving written notice
thereof to the Trustee and to the Company. The Trustee may at any time terminate
the agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Company. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section 6.11, the Trustee may appoint a successor
Authenticating Agent eligible under the provisions of this Section 6.11, which
shall be acceptable to the Company, and shall give notice of such appointment to
all Holders. Any successor Authenticating Agent upon acceptance of its
appointment hereunder shall become vested with all the rights, powers and duties
of its predecessor hereunder, with like effect as if originally named as an
Authenticating Agent.
 
(d) The Company or the Guarantor agrees to pay to each Authenticating Agent from
time to time reasonable compensation for its services under this Section 6.11 in
such amounts as the Company and the Authenticating Agent shall agree from time
to time.
 
 
49

--------------------------------------------------------------------------------

 
 
(e) If an appointment of an Authenticating Agent is made pursuant to this
Section 6.11, the Securities may have endorsed thereon an alternative
certificate of authentication in the following form:
 
This represents Securities designated therein and referred to in the within
mentioned Indenture.
 
Dated:
 
WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as Trustee
 
 
______________________________
Authenticating Agent
 
 
By: ___________________________
Authorized Officer




ARTICLE VII
 
Holders’ Lists and Reports by Trustee and Company
 
SECTION 7.1. Company to Furnish Trustee Names and Addresses of Holders.
 
The Company will furnish or cause to be furnished to the Trustee:
 
(a) semi-annually, on or before June 30 and December 31 of each year, a list, in
such form as the Trustee may reasonably require, of the names and addresses of
the Holders as of a date not more than fifteen (15) days prior to the delivery
thereof, and
 
(b) at such other times as the Trustee may request in writing, within thirty
(30) days after the receipt by the Company of any such request, a list of
similar form and content as of a date not more than fifteen (15) days prior to
the time such list is furnished, in each case to the extent such information is
in the possession or control of the Company and has not otherwise been received
by the Trustee in its capacity as Securities Registrar.
 
SECTION 7.2. Preservation of Information, Communications to Holders.
 
(a) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Holders contained in the most recent
list furnished to the Trustee as provided in Section 7.1 and the names and
addresses of Holders received by the Trustee in its capacity as Securities
Registrar. The Trustee may destroy any list furnished to it as provided in
Section 7.1 upon receipt of a new list so furnished.
 
 
50

--------------------------------------------------------------------------------

 
 
(b) The rights of Holders to communicate with other Holders with respect to
their rights under this Indenture or under the Securities, and the corresponding
rights and privileges of the Trustee, shall be as provided in the Trust
Indenture Act.
 
(c) Every Holder of Securities, by receiving and holding the same, agrees with
the Company and the Trustee that neither the Company nor the Trustee nor any
agent of either of them shall be held accountable by reason of the disclosure of
information as to the names and addresses of the Holders made pursuant to the
Trust Indenture Act.
 
SECTION 7.3. Reports by Company and Trustee.
 
(a) The Company shall furnish to the Holders and to prospective purchasers of
Securities, upon their request, the information required to be furnished
pursuant to Rule 144A(d)(4) under the Securities Act.
 
(b) The Company shall furnish to (i) the Holders and to subsequent holders of
Securities reasonably identified to the Company, (ii) the Purchaser, (iii) any
beneficial owner of the Securities reasonably identified to the Company (which
identification may be made either by such beneficial owner or the Purchaser) and
(iv) any designee of (i), (ii) or (iii) above, a duly completed and executed
certificate in the form attached hereto as Exhibit A, including the financial
statements referenced in such Exhibit, which certificate and financial
statements shall be so furnished by the Company not later than forty-five (45)
days after the end of each of the first three fiscal quarters of each fiscal
year of the Company and not later than ninety (90) days after the end of each
fiscal year of the Company.
 
(c) If the Company intends to file its annual and quarterly information with the
Commission in electronic form pursuant to Regulation S-T of the Commission using
the EDGAR system, the Company shall notify the Trustee in the manner prescribed
herein of each such annual and quarterly filing. The Trustee is hereby
authorized and directed to access the EDGAR system for purposes of retrieving
the financial information so filed. The Trustee shall have no duty to search for
or obtain any electronic or other filings that the Company makes with the
Commission, regardless of whether such filings are periodic, supplemental or
otherwise. Delivery of reports, information and documents to the Trustee
pursuant to this Section 7.3(c) shall be solely for purposes of compliance with
this Section 7.3 and, if applicable, with Section 314(a) of the Trust Indenture
Act, but shall not relieve the Company of the requirement to deliver the
certificate referred to in Section 7.3(b). The Trustee’s receipt of such
reports, information and documents shall not constitute notice to it of the
content thereof or any matter determinable from the contents thereof, including
the Company’s compliance with any of its covenants hereunder, as to which the
Trustee is entitled to rely upon Officer’s Certificates.
 
(d) The Trustee shall receive all reports, certificates and information, which
it is entitled to receive under each of the Operative Documents (as defined in
the Trust Agreement), and deliver to the Purchaser, or its designees, as
identified in writing to the Trustee, all such reports, certificates or
information promptly upon receipt thereof.
 
 
51

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
Consolidation, Merger, Conveyance, Transfer or Lease
 
SECTION 8.1. Company and Guarantor May Consolidate, Etc., Only on Certain Terms.
 
(a) The Company shall not consolidate with or merge into any other Person or
convey, transfer or lease its properties and assets substantially as an entirety
to any Person, and no Person shall consolidate with or merge into the Company or
convey, transfer or lease its properties and assets substantially as an entirety
to the Company, unless:
 
(i) if the Company shall consolidate with or merge into another Person or
convey, transfer or lease its properties and assets substantially as an entirety
to any Person, the entity formed by such consolidation or into which the Company
is merged or the Person that acquires by conveyance or transfer, or that leases,
the properties and assets of the Company substantially as an entirety shall be
an entity organized and existing under the laws of the United States of America
or any State or Territory thereof or the District of Columbia and shall
expressly assume, by an indenture supplemental hereto, executed and delivered to
the Trustee, in form reasonably satisfactory to the Trustee, the due and
punctual payment of the principal of and any premium and interest (including any
Additional Interest) on all the Securities and the performance of every covenant
of this Indenture on the part of the Company to be performed or observed;
 
(ii) immediately after giving effect to such transaction, no Event of Default,
and no event that, after notice or lapse of time, or both, would constitute an
Event of Default, shall have happened and be continuing; and
 
(iii) the Company has delivered to the Trustee an Officer’s Certificate and an
Opinion of Counsel, each stating that such consolidation, merger, conveyance,
transfer or lease and, if a supplemental indenture is required in connection
with such transaction, any such supplemental indenture comply with this Article
VIII and that all conditions precedent herein provided for relating to such
transaction have been complied with; and the Trustee may rely upon such
Officer’s Certificate and Opinion of Counsel as conclusive evidence that such
transaction complies with this Section 8.1.
 
(b) The Guarantor shall not consolidate with or merge into any other Person or
convey, transfer or lease its properties and assets substantially as an entirety
to any Person, and no Person shall consolidate with or merge into the Guarantor
or convey, transfer or lease its properties and assets substantially as an
entirety to the Guarantor, unless:
 
(i) if the Guarantor shall consolidate with or merge into another Person or
convey, transfer or lease its properties and assets substantially as an entirety
to any Person, the entity formed by such consolidation or into which the
Guarantor is merged or the Person that acquires by conveyance or transfer, or
that leases, the properties and assets of the Guarantor substantially as an
entirety shall be an entity organized and existing under the laws of the United
States of America or any State or Territory thereof or the District of Columbia
and shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, in form reasonably satisfactory to the Trustee, the
due and punctual payment of the principal of and any premium and interest
(including any Additional Interest) on all the Securities and the performance of
every covenant of this Indenture on the part of the Guarantor to be performed or
observed;
 
 
52

--------------------------------------------------------------------------------

 
 
(ii) immediately after giving effect to such transaction, no Event of Default,
and no event that, after notice or lapse of time, or both, would constitute an
Event of Default, shall have happened and be continuing; and
 
(iii) the Guarantor has delivered to the Trustee an Officer’s Certificate and an
Opinion of Counsel, each stating that such consolidation, merger, conveyance,
transfer or lease and, if a supplemental indenture is required in connection
with such transaction, any such supplemental indenture comply with this Article
VIII and that all conditions precedent herein provided for relating to such
transaction have been complied with; and the Trustee may rely upon such
Officer’s Certificate and Opinion of Counsel as conclusive evidence that such
transaction complies with this Section 8.1.
 
SECTION 8.2. Successor Company or Guarantor Substituted.
 
(a) Upon any consolidation or merger by the Company or the Guarantor with or
into any other Person, or any conveyance, transfer or lease by the Company or
Guarantor of its properties and assets substantially as an entirety to any
Person in accordance with Section 8.1 and the execution and delivery to the
Trustee of the supplemental indenture described in Section 8.1(a), the successor
entity formed by such consolidation or into which the Company is merged or to
which such conveyance, transfer or lease is made shall succeed to, and be
substituted for, and may exercise every right and power of, the Company or the
Guarantor under this Indenture with the same effect as if such successor Person
had been named as the Company or the Guarantor herein; and in the event of any
such conveyance or transfer, following the execution and delivery of such
supplemental indenture, the Company or the Guarantor shall be discharged from
all obligations and covenants under the Indenture and the Securities.
 
(b) Such successor Person to the Company may cause to be executed, and may issue
either in its own name or in the name of the Company, any or all of the
Securities issuable hereunder that theretofore shall not have been signed by the
Company and delivered to the Trustee; and, upon the order of such successor
Person instead of the Company and subject to all the terms, conditions and
limitations in this Indenture prescribed, the Trustee shall authenticate and
shall deliver any Securities that previously shall have been signed and
delivered by the officers of the Company to the Trustee for authentication, and
any Securities that such successor Person thereafter shall cause to be executed
and delivered to the Trustee on its behalf. All the Securities so issued shall
in all respects have the same legal rank and benefit under this Indenture as the
Securities theretofore or thereafter issued in accordance with the terms of this
Indenture.
 
(c) In case of any such consolidation, merger, sale, conveyance or lease, such
changes in phraseology and form may be made in the Securities thereafter to be
issued as may be appropriate to reflect such occurrence.
 
 
53

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
Supplemental Indentures
 
SECTION 9.1. Supplemental Indentures without Consent of Holders.
 
Without the consent of any Holders, the Company and the Guarantor, when
authorized by Board Resolutions, and the Trustee, at any time and from time to
time, may enter into one or more indentures supplemental hereto, in form
reasonably satisfactory to the Trustee, for any of the following purposes:
 
(a) to evidence the succession of another Person to the Company or the
Guarantor, and the assumption by any such successor of the covenants of the
Company or the Guarantor herein and in the Securities; or
 
(b) to cure any ambiguity, to correct or supplement any provision herein that
may be defective or inconsistent with any other provision herein, or to make or
amend any other provisions with respect to matters or questions arising under
this Indenture, which shall not be inconsistent with the other provisions of
this Indenture, provided, that such action pursuant to this clause (b) shall not
adversely affect in any material respect the interests of any Holders or the
holders of the Preferred Securities; or
 
(c) to add to the covenants, restrictions or obligations of the Company or the
Guarantor or to add to the Events of Default, provided, that such action
pursuant to this clause (c) shall not adversely affect in any material respect
the interests of any Holders or the holders of the Preferred Securities; or
 
(d) to modify, eliminate or add to any provisions of the Indenture or the
Securities to such extent as shall be necessary to ensure that the Securities
are treated as indebtedness of the Company for United States Federal income tax
purposes, provided, that such action pursuant to this clause (d) shall not
adversely affect in any material respect the interests of any Holders or the
holders of the Preferred Securities; or
 
(e) to evidence and provide for the acceptance of appointment hereunder by a
successor trustee, provided, that such action pursuant to this clause (e) shall
not adversely affect in any material respect the interests of any Holders or the
holders of the Preferred Securities; or
 
(f) to comply with the rules and regulations of any securities exchange or
automatic quotation system on which any of the Securities may be listed, traded
or quoted, provided, that such action pursuant to this clause (f) shall not
adversely affect in any material respect the interests of any Holders or the
holders of the Preferred Securities.
 
SECTION 9.2. Supplemental Indentures with Consent of Holders.
 
(a) With the consent of the Holders of not less than a majority in aggregate
principal amount of the Outstanding Securities, by Act of said Holders delivered
to the Company, the Guarantor and the Trustee, the Company and the Guarantor,
when authorized by Board Resolutions, and the Trustee may enter into an
indenture or indentures supplemental hereto for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Indenture or of modifying in any manner the rights of the Holders of
Securities under this Indenture; provided, that no such supplemental indenture
shall, without the consent of the Holder of each Outstanding Security,
 
 
54

--------------------------------------------------------------------------------

 
 
(i) change the Stated Maturity of the principal or any premium of any Security
or change the date of payment of any installment of interest (including any
Additional Interest) on any Security, or reduce the principal amount thereof or
the rate of interest thereon or any premium payable upon the redemption thereof
or change the place of payment where, or the coin or currency in which, any
Security or interest thereon is payable, or restrict or impair the right to
institute suit for the enforcement of any such payment on or after such date, or
 
(ii) reduce the percentage in aggregate principal amount of the Outstanding
Securities, the consent of whose Holders is required for any such supplemental
indenture, or the consent of whose Holders is required for any waiver of
compliance with any provision of this Indenture or of defaults hereunder and
their consequences provided for in this Indenture, or
 
(iii) modify any of the provisions of this Section 9.2, Section 5.13 or Section
10.7, except to increase any percentage in aggregate principal amount of the
Outstanding Securities, the consent of whose Holders is required for any reason,
or to provide that certain other provisions of this Indenture cannot be modified
or waived without the consent of the Holder of each Security;
 
provided, further, that, so long as any Preferred Securities remain outstanding,
no amendment under this Section 9.2 shall be effective until the holders of a
majority in Liquidation Amount of the Trust Securities shall have consented to
such amendment; provided, further, that if the consent of the Holder of each
Outstanding Security is required for any amendment under this Indenture, such
amendment shall not be effective until the holder of each Outstanding Trust
Security shall have consented to such amendment.
 
(b) It shall not be necessary for any Act of Holders under this Section 9.2 to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.
 
SECTION 9.3. Execution of Supplemental Indentures.
 
In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article IX or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
shall be fully protected in conclusively relying upon, an Officer’s Certificate
and an Opinion of Counsel stating that the execution of such supplemental
indenture is authorized or permitted by this Indenture, and that all conditions
precedent herein provided for relating to such action have been complied with.
The Trustee may, but shall not be obligated to, enter into any such supplemental
indenture that affects the Trustee’s own rights, duties, indemnities or
immunities under this Indenture or otherwise. Copies of the final form of each
supplemental indenture shall be delivered by the Trustee at the expense of the
Company to each Holder, and, if the Trustee is the Property Trustee, to each
holder of Preferred Securities, promptly after the execution thereof.
 
 
55

--------------------------------------------------------------------------------

 
 
SECTION 9.4. Effect of Supplemental Indentures.
 
Upon the execution of any supplemental indenture under this Article IX, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.
 
SECTION 9.5. Reference in Securities to Supplemental Indentures.
 
Securities authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and shall if required by the Company,
bear a notation in form approved by the Company as to any matter provided for in
such supplemental indenture. If the Company shall so determine, new Securities
so modified as to conform, in the opinion of the Company, to any such
supplemental indenture may be prepared and executed by the Company and the
Guarantor and authenticated and delivered by the Trustee in exchange for
Outstanding Securities.
 
ARTICLE X
 
Covenants
 
SECTION 10.1. Payment of Principal, Premium and Interest.
 
The Company covenants and agrees for the benefit of the Holders of the
Securities that it will duly and punctually pay the principal of and any premium
and interest (including any Additional Interest) on the Securities in accordance
with the terms of the Securities and this Indenture.
 
SECTION 10.2. Money for Security Payments to be Held in Trust.
 
(a) If the Company shall at any time act as its own Paying Agent with respect to
the Securities, it will, on or before each due date of the principal of and any
premium or interest (including any Additional Interest) on the Securities,
segregate and hold in trust for the benefit of the Persons entitled thereto a
sum sufficient to pay the principal and any premium or interest (including
Additional Interest) so becoming due until such sums shall be paid to such
Persons or otherwise disposed of as herein provided, and will promptly notify
the Trustee in writing of its failure so to act.
 
(b) Whenever the Company shall have one or more Paying Agents, it will, prior to
10:00 a.m., New York City time, on each due date of the principal of or any
premium or interest (including any Additional Interest) on any Securities,
deposit with a Paying Agent a sum sufficient to pay such amount, such sum to be
held as provided in the Trust Indenture Act and (unless such Paying Agent is the
Trustee) the Company will promptly notify the Trustee of its failure so to act.
 
 
56

--------------------------------------------------------------------------------

 
 
(c) The Company will cause each Paying Agent for the Securities other than the
Trustee to execute and deliver to the Trustee an instrument in which such Paying
Agent shall agree with the Trustee, subject to the provisions of this Section
10.2, that such Paying Agent will (i) comply with the provisions of this
Indenture and the Trust Indenture Act applicable to it as a Paying Agent and
(ii) during the continuance of any default by the Company (or any other obligor
upon the Securities) in the making of any payment in respect of the Securities,
upon the written request of the Trustee, forthwith pay to the Trustee all sums
held in trust by such Paying Agent for payment in respect of the Securities.
 
(d) The Company may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, pay, or by Company
Order direct any Paying Agent to pay, to the Trustee all sums held in trust by
the Company or such Paying Agent, such sums to be held by the Trustee upon the
same terms as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.
 
(e) Any money deposited with the Trustee or any Paying Agent, or then held by
the Company in trust for the payment of the principal of and any premium or
interest (including any Additional Interest) on any Security and remaining
unclaimed for two years after such principal and any premium or interest has
become due and payable shall (unless otherwise required by mandatory provision
of applicable escheat or abandoned or unclaimed property law) be paid on Company
Request to the Company, or (if then held by the Company) shall (unless otherwise
required by mandatory provision of applicable escheat or abandoned or unclaimed
property law) be discharged from such trust; and the Holder of such Security
shall thereafter, as an unsecured general creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease; provided, that the Trustee or such Paying Agent,
before being required to make any such repayment, may at the expense of the
Company cause to be published once, in a newspaper published in the English
language, customarily published on each Business Day and of general circulation
in the Borough of Manhattan, The City of New York, notice that such money
remains unclaimed and that, after a date specified therein, which shall not be
less than thirty (30) days from the date of such publication, any unclaimed
balance of such money then remaining will be repaid to the Company.
 
SECTION 10.3. Statement as to Compliance.
 
The Company shall deliver to the Trustee, within one hundred and twenty (120)
days after the end of each fiscal year of the Company ending after the date
hereof, an Officer’s Certificate (substantially in the form attached hereto as
Exhibit B) covering the preceding fiscal year, stating whether or not to the
knowledge of the signers thereof the Company is in default in the performance or
observance of any of the terms, provisions and conditions of this Indenture
(without regard to any period of grace or requirement of notice provided
hereunder), and if the Company shall be in default, specifying all such defaults
and the nature and status thereof of which they may have knowledge.
 
 
57

--------------------------------------------------------------------------------

 
 
SECTION 10.4. Calculation Agent.
 
(a) The Company hereby agrees that for so long as any of the Securities remain
Outstanding, there will at all times be an agent appointed to calculate LIBOR in
respect of each Interest Payment Date in accordance with the terms of Schedule A
(the “Calculation Agent”). The Company has initially appointed the Property
Trustee as Calculation Agent for purposes of determining LIBOR for each Interest
Payment Date. The Calculation Agent may be removed by the Company at any time.
Except as described in the immediately preceding sentence, so long as the
Property Trustee holds any of the Securities, the Calculation Agent shall be the
Property Trustee. If the Calculation Agent is unable or unwilling to act as such
or is removed by the Company, the Company will promptly appoint as a replacement
Calculation Agent the London office of a leading bank which is engaged in
transactions in Eurodollar deposits in the international Eurodollar market and
which does not control or is not controlled by or under common control with the
Company or its Affiliates. The Calculation Agent may not resign its duties
without a successor having been duly appointed.
 
(b) The Calculation Agent shall be required to agree that, as soon as possible
after 11:00 a.m. (London time) on each LIBOR Determination Date (as defined in
Schedule A), but in no event later than 11:00 a.m. (London time) on the Business
Day immediately following each LIBOR Determination Date, the Calculation Agent
will calculate the interest rate and dollar amount (rounded to the nearest cent,
with half a cent being rounded upwards) for the related Interest Payment Date,
and will communicate such rate and amount to the Company, the Trustee, each
Paying Agent and the Depositary. The Calculation Agent will also specify to the
Company the quotations upon which the foregoing rates and amounts are based and,
in any event, the Calculation Agent shall notify the Company before 5:00 p.m.
(London time) on each LIBOR Determination Date that either: (i) it has
determined or is in the process of determining the foregoing rates and amounts
or (ii) it has not determined and is not in the process of determining the
foregoing rates and amounts, together with its reasons therefor. The Calculation
Agent’s determination of the foregoing rates and amounts for any Interest
Payment Date will (in the absence of manifest error) be final and binding upon
all parties. For the sole purpose of calculating the interest rate for the
Securities, “Business Day” shall be defined as any day on which dealings in
deposits in Dollars are transacted in the London interbank market.
 
SECTION 10.5. Additional Tax Sums.
 
So long as no Event of Default has occurred and is continuing, if (a) the Trust
is the Holder of all of the Outstanding Securities and (b) a Tax Event described
in clause (i) or (iii) in the definition of Tax Event in Section 1.1 hereof has
occurred and is continuing, the Company shall pay to the Trust (and its
permitted successors or assigns under the related Trust Agreement) for so long
as the Trust (or its permitted successor or assignee) is the registered holder
of the Outstanding Securities, such amounts as may be necessary in order that
the amount of Distributions (including any Additional Interest Amount (as
defined in the Trust Agreement)) then due and payable by the Trust on the
Preferred Securities and Common Securities that at any time remain outstanding
in accordance with the terms thereof shall not be reduced as a result of any
Additional Taxes arising from such Tax Event (additional such amounts payable by
the Company to the Trust, the “Additional Tax Sums”). Whenever in this Indenture
or the Securities there is a reference in any context to the payment of
principal of or interest on the Securities, such mention shall be deemed to
include mention of the payments of the Additional Tax Sums provided for in this
Section 10.5 to the extent that, in such context, Additional Tax Sums are, were
or would be payable in respect thereof pursuant to the provisions of this
Section 10.5 and express mention of the payment of Additional Tax Sums (if
applicable) in any provisions hereof shall not be construed as excluding
Additional Tax Sums in those provisions hereof where such express mention is not
made.
 
 
58

--------------------------------------------------------------------------------

 
 
SECTION 10.6. Additional Covenants.
 
(a) The Company and Guarantor covenant and agree with each Holder of Securities
that if an Event of Default shall have occurred and be continuing, it shall not
(i) declare or pay any dividends or distributions on, or redeem, purchase,
acquire or make a liquidation payment with respect to, any shares of the
Company’s or the Guarantor’s Equity Interests, (ii) vote in favor of or permit
or otherwise allow any of its respective Subsidiaries to declare or pay any
dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to or otherwise retire, any shares of any such
Subsidiary’s preferred stock or other Equity Interests entitling the holders
thereof to a stated rate of return, other than dividends or distributions on
Equity Interests payable to the Guarantor, the Company or any Subsidiary thereof
(for the avoidance of doubt, whether such preferred stock or other Equity
Interests are perpetual or otherwise), or (iii) make any payment of principal of
or any interest or premium on or repay, repurchase or redeem any debt securities
of the Company or Guarantor that rank pari passu in all respects with or junior
in interest to the Securities (other than (A) repurchases, redemptions or other
acquisitions of shares of Equity Interests of the Company or Guarantor in
connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of any one or more employees, officers,
directors or consultants, in connection with a dividend reinvestment or
stockholder stock purchase plan or in connection with the issuance of Equity
Interests of the Company or Guarantor (or securities convertible into or
exercisable for such Equity Interests) as consideration in an acquisition
transaction entered into prior to the applicable Event of Default, (B) as a
result of an exchange or conversion of any class or series of the Company’s or
the Guarantor’s Equity Interests (or any Equity Interests of a Subsidiary of the
Company or Guarantor) for any class or series of the Company’s or the
Guarantor’s Equity Interests or of any class or series of the Company’s or the
Guarantor’s indebtedness for any class or series of the Company’s or the
Guarantor’s Equity Interests, (C) the purchase of fractional interests in shares
of the Company’s or the Guarantor’s Equity Interests pursuant to the conversion
or exchange provisions of such Equity Interests or the security being converted
or exchanged, (D) any declaration of a dividend in connection with any Rights
Plan, the issuance of rights, stock or other property under any Rights Plan or
the redemption or repurchase of rights pursuant thereto, or (E) any dividend in
the form of Equity Interests, warrants, options or other rights where the
dividend Equity Interest or the Equity Interest issuable upon exercise of such
warrants, options or other rights is the same stock as that on which the
dividend is being paid or rank pari passu with or junior to such Equity
Interests).
 
 
59

--------------------------------------------------------------------------------

 
 
(b) The Company also covenants with each Holder of Securities (i) to hold,
directly or indirectly, one hundred percent (100%) of the Common Securities of
the Trust, provided, that any permitted successor of the Company hereunder may
succeed to the Company’s ownership of such Common Securities, (ii) as holder of
such Common Securities, not to voluntarily dissolve, wind-up or liquidate the
Trust other than (A) in connection with a distribution of the Securities to the
holders of the Preferred Securities in liquidation of the Trust or (B) in
connection with certain mergers, consolidations or amalgamations permitted by
the Trust Agreement and (iii) to use its reasonable commercial efforts,
consistent with the terms and provisions of the Trust Agreement, to cause the
Trust to continue to be taxable as a grantor trust and not as a corporation for
United States Federal income tax purposes.
 
(c) The Guarantor agrees that the Guarantor will use its commercially reasonable
efforts to meet the requirements to qualify as a REIT under Sections 856 through
860 of the Code, effective for the taxable year ending December 31, 2005 and
unless and until the Board of Directors of the Guarantor determines that it is
in the best interests of the Guarantor not to be organized as a REIT, the
Guarantor will be organized in conformity with the requirements for
qualification as a REIT under the Code.
 
(d) The Surviving Entity shall notify in writing the Trustee and each holder of
Securities of the occurrence of a Change of Control Event not more than twenty
(20) Business Days following the occurrence thereof.
 
SECTION 10.7. Waiver of Covenants.
 
The Company may omit in any particular instance to comply with any covenant or
condition contained in Section 10.6 if, before or after the time for such
compliance, the Holders of at least a majority in aggregate principal amount of
the Outstanding Securities shall, by Act of such Holders, and at least a
majority of the aggregate Liquidation Amount of the Preferred Securities then
outstanding, by consent of such holders, either waive such compliance in such
instance or generally waive compliance with such covenant or condition, but no
such waiver shall extend to or affect such covenant or condition except to the
extent so expressly waived, and, until such waiver shall become effective, the
obligations of the Company in respect of any such covenant or condition shall
remain in full force and effect.
 
SECTION 10.8. Treatment of Securities.
 
The Company will treat the Securities as indebtedness, and the amounts, other
than payments of principal, payable in respect of the principal amount of such
Securities as interest, for all U.S. federal income tax purposes. All payments
in respect of the Securities will be made free and clear of U.S. withholding tax
to any beneficial owner thereof that has provided an Internal Revenue Service
Form W-9 or W-8BEN (or any substitute or successor form) establishing its U.S.
or non-U.S. status for U.S. federal income tax purposes and establishing that no
withholding is required for U.S. federal income tax purposes, or any other
applicable form establishing an exemption from U.S. withholding tax.
 
 
60

--------------------------------------------------------------------------------

 
 
ARTICLE XI
 
Redemption of Securities
 
SECTION 11.1. Optional Redemption.
 
The Company may, at its option, on any Interest Payment Date, on or after the
earlier to occur of (i) a Change of Control Event or (ii) December 30, 2011,
redeem the Securities in whole at any time or in part from time to time, at a
Redemption Price equal to one hundred percent (100%) of the principal amount
thereof (or of the redeemed portion thereof, as applicable), together, in the
case of any such redemption, with accrued interest, including any Additional
Interest, to but excluding the date fixed for redemption.
 
SECTION 11.2. Special Event Redemption.
 
Upon the occurrence and during the continuation of a Special Event, the Company
may, at its option, redeem the Securities, in whole but not in part, at a
redemption price equal to one hundred three percent (103%) of the principal
amount thereof, together, in the case of any such redemption, with accrued
interest, including any Additional Interest, to but excluding the date fixed for
redemption (the “Special Event Redemption Price”).
 
SECTION 11.3. Election to Redeem; Notice to Trustee.
 
The election of the Company to redeem any Securities, in whole or in part, shall
be evidenced by or pursuant to a Board Resolution. In case of any redemption at
the election of the Company, the Company shall, not less than thirty (30) days
and not more than sixty (60) days prior to the Redemption Date (unless a shorter
notice shall be satisfactory to the Trustee), notify the Trustee and the
Property Trustee under the Trust Agreement in writing of such date and of the
principal amount of the Securities to be redeemed and provide the additional
information required to be included in the notice or notices contemplated by
Section 11.5. In the case of any redemption of Securities, in whole or in part,
(a) prior to the expiration of any restriction on such redemption provided in
this Indenture or the Securities or (b) pursuant to an election of the Company
which is subject to a condition specified in this Indenture or the Securities,
the Company shall furnish the Trustee with an Officer’s Certificate and an
Opinion of Counsel evidencing compliance with such restriction or condition.
 
SECTION 11.4. Selection of Securities to be Redeemed.
 
(a) If less than all the Securities are to be redeemed, the particular
Securities to be redeemed shall be selected and redeemed on a pro rata basis not
more than sixty (60) days prior to the Redemption Date by the Trustee from the
Outstanding Securities not previously called for redemption, provided, that the
unredeemed portion of the principal amount of any Security shall be in an
authorized denomination (which shall not be less than the minimum authorized
denomination) for such Security.
 
 
61

--------------------------------------------------------------------------------

 
 
(b) The Trustee shall promptly notify the Company in writing of the Securities
selected for redemption and, in the case of any Securities selected for partial
redemption, the principal amount thereof to be redeemed. For all purposes of
this Indenture, unless the context otherwise requires, all provisions relating
to the redemption of Securities shall relate, in the case of any Security
redeemed or to be redeemed only in part, to the portion of the principal amount
of such Security that has been or is to be redeemed.
 
(c) The provisions of paragraphs (a) and (b) of this Section 11.4 shall not
apply with respect to any redemption affecting only a single Security, whether
such Security is to be redeemed in whole or in part. In the case of any such
redemption in part, the unredeemed portion of the principal amount of the
Security shall be in an authorized denomination (which shall not be less than
the minimum authorized denomination) for such Security.
 
SECTION 11.5. Notice of Redemption.
 
(a) Notice of redemption shall be given not later than the thirtieth (30th) day,
and not earlier than the sixtieth (60th) day, prior to the Redemption Date to
each Holder of Securities to be redeemed, in whole or in part (unless a shorter
notice shall be satisfactory to the Property Trustee under the related Trust
Agreement).
 
(b) With respect to Securities to be redeemed, in whole or in part, each notice
of redemption shall state:
 
(i) the Redemption Date;
 
(ii) the Redemption Price or, if the Redemption Price cannot be calculated prior
to the time the notice is required to be sent, the estimate of the Redemption
Price, as calculated by the Company, together with a statement that it is an
estimate and that the actual Redemption Price will be calculated on the fifth
Business Day prior to the Redemption Date (and if an estimate is provided, a
further notice shall be sent of the actual Redemption Price on the date that
such Redemption Price is calculated);
 
(iii) if less than all Outstanding Securities are to be redeemed, the
identification (and, in the case of partial redemption, the respective principal
amounts) of the particular Securities to be redeemed;
 
(iv) that on the Redemption Date, the Redemption Price will become due and
payable upon each such Security or portion thereof, and that any interest
(including any Additional Interest) on such Security or such portion, as the
case may be, shall cease to accrue on and after said date; and
 
(v) the place or places where such Securities are to be surrendered for payment
of the Redemption Price.
 
(c) Notice of redemption of Securities to be redeemed, in whole or in part, at
the election of the Company shall be given by the Company or, at the Company’s
request, by the Trustee in the name and at the expense of the Company and shall
be irrevocable. The notice if mailed in the manner provided above shall be
conclusively presumed to have been duly given, whether or not the Holder
receives such notice. In any case, a failure to give such notice by mail or any
defect in the notice to the Holder of any Security designated for redemption as
a whole or in part shall not affect the validity of the proceedings for the
redemption of any other Security.
 
 
62

--------------------------------------------------------------------------------

 
 
SECTION 11.6. Deposit of Redemption Price.
 
Prior to 10:00 a.m., New York City time, on the Redemption Date specified in the
notice of redemption given as provided in Section 11.5, the Company will deposit
with the Trustee or with one or more Paying Agents (or if the Company is acting
as its own Paying Agent, the Company will segregate and hold in trust as
provided in Section 10.2) an amount of money sufficient to pay the Redemption
Price of, and any accrued interest (including any Additional Interest) on, all
the Securities (or portions thereof) that are to be redeemed on that date.
 
SECTION 11.7. Payment of Securities Called for Redemption.
 
(a) If any notice of redemption has been given as provided in Section 11.5, the
Securities or portion of Securities with respect to which such notice has been
given shall become due and payable on the date and at the place or places stated
in such notice at the applicable Redemption Price, together with accrued
interest (including any Additional Interest) to the Redemption Date. On
presentation and surrender of such Securities at a Place of Payment specified in
such notice, the Securities or the specified portions thereof shall be paid and
redeemed by the Company at the applicable Redemption Price, together with
accrued interest (including any Additional Interest) to the Redemption Date.
 
(b) Upon presentation of any Security redeemed in part only, the Company shall
execute and upon receipt thereof the Trustee shall authenticate and deliver to
the Holder thereof, at the expense of the Company, a new Security or Securities,
of authorized denominations, in aggregate principal amount equal to the
unredeemed portion of the Security so presented and having the same Original
Issue Date, Stated Maturity and terms.
 
(c) If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal of and any premium on such Security shall,
until paid, bear interest from the Redemption Date at the rate prescribed
therefor in the Security.
 
ARTICLE XII
 
Subordination of Securities
 
SECTION 12.1. Securities Subordinate to Senior Debt of the Company.
 
The Company covenants and agrees, and each Holder of a Security, by its
acceptance thereof, likewise covenants and agrees, that, to the extent and in
the manner hereinafter set forth in this Article XII, the payment of the
principal of and any premium and interest (including any Additional Interest) on
each and all of the Securities are hereby expressly made subordinate and subject
in right of payment to the prior payment in full of all Senior Debt of the
Company. Notwithstanding anything herein to the contrary, the Securities shall
be senior to the trade debt of the Company incurred in the ordinary course of
business.
 
 
63

--------------------------------------------------------------------------------

 
 
SECTION 12.2. No Payment When Senior Debt of the Company in Default; Payment
Over of Proceeds Upon Dissolution, Etc.
 
(a) In the event and during the continuation of any default by the Company in
the payment of any principal of or any premium or interest on any Senior Debt of
the Company (following any grace period, if applicable) when the same becomes
due and payable, whether at maturity or at a date fixed for prepayment or by
declaration of acceleration or otherwise, then, upon written notice of such
default to the Company by the holders of such Senior Debt of the Company or any
trustee therefor, unless and until such default shall have been cured or waived
or shall have ceased to exist, no direct or indirect payment (in cash, property,
securities, by set-off or otherwise) shall be made or agreed to be made on
account of the principal of or any premium or interest (including any Additional
Interest) on any of the Securities, or in respect of any redemption, repayment,
retirement, purchase or other acquisition of any of the Securities.
 
(b) In the event of a bankruptcy, insolvency or other proceeding described in
clause (d) or (e) of the definition of Event of Default (each such event, if
any, herein sometimes referred to as a “Proceeding”), all Senior Debt of the
Company (including any interest thereon accruing after the commencement of any
such proceedings) shall first be paid in full before any payment or
distribution, whether in cash, securities or other property, shall be made to
any Holder of any of the Securities on account thereof. Any payment or
distribution, whether in cash, securities or other property (other than
securities of the Company or any other entity provided for by a plan of
reorganization or readjustment the payment of which is subordinate, at least to
the extent provided in these subordination provisions with respect to the
indebtedness evidenced by the Securities, to the payment of all Senior Debt of
the Company at the time outstanding and to any securities issued in respect
thereof under any such plan of reorganization or readjustment), which would
otherwise (but for these subordination provisions) be payable or deliverable in
respect of the Securities shall be paid or delivered directly to the holders of
Senior Debt of the Company in accordance with the priorities then existing among
such holders until all Senior Debt of the Company (including any interest
thereon accruing after the commencement of any Proceeding) shall have been paid
in full.
 
(c) In the event of any Proceeding, after payment in full of all sums owing with
respect to Senior Debt of the Company, the Holders of the Securities, together
with the holders of any obligations of the Company ranking on a parity with the
Securities, shall be entitled to be paid from the remaining assets of the
Company the amounts at the time due and owing on account of unpaid principal of
and premium, if any, and interest (including any Additional Interest) on the
Securities and such other obligations before any payment or other distribution,
whether in cash, property or otherwise, shall be made on account of any Equity
Interests or any obligations of the Company ranking junior to the Securities and
such other obligations. If, notwithstanding the foregoing, any payment or
distribution of any character or any security, whether in cash, securities or
other property (other than securities of the Company or any other entity
provided for by a plan of reorganization or readjustment the payment of which is
subordinate, at least to the extent provided in these subordination provisions
with respect to the indebtedness evidenced by the Securities, to the payment of
all Senior Debt of the Company at the time outstanding and to any securities
issued in respect thereof under any such plan of reorganization or readjustment)
shall be received by the Trustee or any Holder in contravention of any of the
terms hereof and before all Senior Debt of the Company shall have been paid in
full, such payment or distribution or security shall be received in trust for
the benefit of, and shall be paid over or delivered and transferred to, the
holders of the Senior Debt of the Company at the time outstanding in accordance
with the priorities then existing among such holders for application to the
payment of all Senior Debt of the Company remaining unpaid, to the extent
necessary to pay all such Senior Debt of the Company (including any interest
thereon accruing after the commencement of any Proceeding) in full. In the event
of the failure of the Trustee or any Holder to endorse or assign any such
payment, distribution or security, each holder of Senior Debt of the Company is
hereby irrevocably authorized to endorse or assign the same.
 
 
64

--------------------------------------------------------------------------------

 
 
(d) The Trustee and the Holders, at the expense of the Company, shall take such
reasonable action (including the delivery of this Indenture to an agent for any
holders of Senior Debt of the Company or consent to the filing of a financing
statement with respect hereto) as may, in the opinion of counsel designated by
the holders of a majority in principal amount of the Senior Debt of the Company
at the time outstanding, be necessary or appropriate to assure the effectiveness
of the subordination effected by these provisions.
 
(e) The provisions of this Section 12.2 shall not impair any rights, interests,
remedies or powers of any secured creditor of the Company in respect of any
security interest the creation of which is not prohibited by the provisions of
this Indenture.
 
(f) The securing of any obligations of the Company, otherwise ranking on a
parity with the Securities or ranking junior to the Securities, shall not be
deemed to prevent such obligations from constituting, respectively, obligations
ranking on a parity with the Securities or ranking junior to the Securities.
 
SECTION 12.3. Payment Permitted If No Default.
 
Nothing contained in this Article XII or elsewhere in this Indenture or in any
of the Securities shall prevent (a) the Company, at any time, except during the
pendency of the conditions described in paragraph (a) of Section 12.2 or of any
Proceeding referred to in Section 12.2, from making payments at any time of
principal of and any premium or interest (including any Additional Interest) on
the Securities or (b) the application by the Trustee of any moneys deposited
with it hereunder to the payment of or on account of the principal of and any
premium or interest (including any Additional Interest) on the Securities or the
retention of such payment by the Holders, if, at the time of such application by
the Trustee, it did not have knowledge (in accordance with Section 12.8) that
such payment would have been prohibited by the provisions of this Article XII,
except as provided in Section 12.8.
 
SECTION 12.4. Subrogation to Rights of Holders of Senior Debt of the Company.
 
Subject to the payment in full of all amounts due or to become due on all Senior
Debt of the Company, or the provision for such payment in cash or cash
equivalents or otherwise in a manner satisfactory to the holders of Senior Debt
of the Company, the Holders of the Securities shall be subrogated to the extent
of the payments or distributions made to the holders of such Senior Debt of the
Company pursuant to the provisions of this Article XII (equally and ratably with
the holders of all indebtedness of the Company that by its express terms is
subordinated to Senior Debt of the Company to substantially the same extent as
the Securities are subordinated to the Senior Debt of the Company and is
entitled to like rights of subrogation by reason of any payments or
distributions made to holders of such Senior Debt of the Company) to the rights
of the holders of such Senior Debt of the Company to receive payments and
distributions of cash, property and securities applicable to the Senior Debt of
the Company until the principal of and any premium and interest (including any
Additional Interest) on the Securities shall be paid in full. For purposes of
such subrogation, no payments or distributions to the holders of the Senior Debt
of the Company of any cash, property or securities to which the Holders of the
Securities or the Trustee would be entitled except for the provisions of this
Article XII, and no payments made pursuant to the provisions of this Article XII
to the holders of Senior Debt of the Company by Holders of the Securities or the
Trustee, shall, as among the Company, its creditors other than holders of Senior
Debt of the Company, and the Holders of the Securities, be deemed to be a
payment or distribution by the Company to or on account of the Senior Debt of
the Company.
 
 
65

--------------------------------------------------------------------------------

 
 
SECTION 12.5. Provisions Solely to Define Relative Rights.
 
The provisions of this Article XII are and are intended solely for the purpose
of defining the relative rights of the Holders of the Securities on the one hand
and the holders of Senior Debt of the Company on the other hand. Nothing
contained in this Article XII or elsewhere in this Indenture or in the
Securities is intended to or shall (a) impair, as between the Company and the
Holders of the Securities, the obligations of the Company, which are absolute
and unconditional, to pay to the Holders of the Securities the principal of and
any premium and interest (including any Additional Interest) on the Securities
as and when the same shall become due and payable in accordance with their
terms, (b) affect the relative rights against the Company of the Holders of the
Securities and creditors of the Company other than their rights in relation to
the holders of Senior Debt of the Company or (c) prevent the Trustee or the
Holder of any Security (or to the extent expressly provided herein, the holder
of any Preferred Security) from exercising all remedies otherwise permitted by
applicable law upon default under this Indenture, including filing and voting
claims in any Proceeding, subject to the rights, if any, under this Article XII
of the holders of Senior Debt of the Company to receive cash, property and
securities otherwise payable or deliverable to the Trustee or such Holder.
 
SECTION 12.6. Trustee to Effectuate Subordination.
 
Each Holder of a Security by his or her acceptance thereof authorizes and
directs the Trustee on his or her behalf to take such action as may be necessary
or appropriate to acknowledge or effectuate the subordination provided in this
Article XII and appoints the Trustee his or her attorney-in-fact for any and all
such purposes.
 
 
66

--------------------------------------------------------------------------------

 
 
SECTION 12.7. No Waiver of Subordination Provisions.
 
(a) No right of any present or future holder of any Senior Debt of the Company
to enforce subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Company
or by any act or failure to act, in good faith, by any such holder, or by any
noncompliance by the Company with the terms, provisions and covenants of this
Indenture, regardless of any knowledge thereof that any such holder may have or
be otherwise charged with.
 
(b) Without in any way limiting the generality of paragraph (a) of this Section
12.7, the holders of Senior Debt of the Company may, at any time and from to
time, without the consent of or notice to the Trustee or the Holders of the
Securities, without incurring responsibility to such Holders of the Securities
and without impairing or releasing the subordination provided in this Article
XII or the obligations hereunder of such Holders of the Securities to the
holders of Senior Debt of the Company, do any one or more of the following: (i)
change the manner, place or terms of payment or extend the time of payment of,
or renew or alter, Senior Debt of the Company, or otherwise amend or supplement
in any manner Senior Debt of the Company or any instrument evidencing the same
or any agreement under which Senior Debt of the Company is outstanding, (ii)
sell, exchange, release or otherwise deal with any property pledged, mortgaged
or otherwise securing Senior Debt of the Company, (iii) release any Person
liable in any manner for the payment of Senior Debt of the Company and (iv)
exercise or refrain from exercising any rights against the Company and any other
Person.
 
SECTION 12.8. Notice to Trustee.
 
(a) The Company shall give prompt written notice to a Responsible Officer of the
Trustee of any fact known to the Company that would prohibit the making of any
payment to or by the Trustee in respect of the Securities. Notwithstanding the
provisions of this Article XII or any other provision of this Indenture, the
Trustee shall not be charged with knowledge of the existence of any facts that
would prohibit the making of any payment to or by the Trustee in respect of the
Securities, unless and until a Responsible Officer of the Trustee shall have
received written notice thereof from the Company or a holder of Senior Debt of
the Company or from any trustee, agent or representative therefor; provided,
that if the Trustee shall not have received the notice provided for in this
Section 12.8 at least two Business Days prior to the date upon which by the
terms hereof any monies may become payable for any purpose (including, the
payment of the principal of and any premium on or interest (including any
Additional Interest) on any Security), then, anything herein contained to the
contrary notwithstanding, the Trustee shall have full power and authority to
receive such monies and to apply the same to the purpose for which they were
received and shall not be affected by any notice to the contrary that may be
received by it within two Business Days prior to such date.
 
(b) The Trustee shall be entitled to rely on the delivery to it of a written
notice by a Person representing himself or herself to be a holder of Senior Debt
of the Company (or a trustee, agent, representative or attorney-in-fact
therefor) to establish that such notice has been given by a holder of Senior
Debt of the Company (or a trustee, agent, representative or attorney-in-fact
therefor). With respect to any Senior Debt that is a syndicated loan, all rights
of the holders of such Senior Debt (including, without limitation, the rights to
give and receive notices) may be taken or exercised on behalf of the holders of
such Senior Debt by an administrative agent for such holders or an equivalent
party to the extent set forth therein. In the event that the Trustee determines
in good faith that further evidence is required with respect to the right of any
Person as a holder of Senior Debt of the Company to participate in any payment
or distribution pursuant to this Article XII, the Trustee may request such
Person to furnish evidence to the reasonable satisfaction of the Trustee as to
the amount of Senior Debt of the Company held by such Person, the extent to
which such Person is entitled to participate in such payment or distribution and
any other facts pertinent to the rights of such Person under this Article XII,
and if such evidence is not furnished, the Trustee may defer any payment to such
Person pending judicial determination as to the right of such Person to receive
such payment.
 
 
67

--------------------------------------------------------------------------------

 
 
SECTION 12.9. Reliance on Judicial Order or Certificate of Liquidating Agent.
 
Upon any payment or distribution of assets of the Company referred to in this
Article XII, the Trustee and the Holders of the Securities shall be entitled to
conclusively rely upon any order or decree entered by any court of competent
jurisdiction in which such Proceeding is pending, or a certificate of the
trustee in bankruptcy, receiver, liquidating trustee, custodian, assignee for
the benefit of creditors, agent or other Person making such payment or
distribution, delivered to the Trustee or to the Holders of Securities, for the
purpose of ascertaining the Persons entitled to participate in such payment or
distribution, the holders of the Senior Debt of the Company and other
indebtedness of the Company, the amount thereof or payable thereon, the amount
or amounts paid or distributed thereon and all other facts pertinent thereto or
to this Article XII.
 
SECTION 12.10. Trustee Not Fiduciary for Holders of Senior Debt of the Company.
 
The Trustee, in its capacity as trustee under this Indenture, shall not owe or
be deemed to owe any fiduciary duty to the holders of Senior Debt of the Company
and shall not be liable to any such holders if it shall in good faith mistakenly
pay over or distribute to Holders of Securities or to the Company or to any
other Person cash, property or securities to which any holders of Senior Debt of
the Company shall be entitled by virtue of this Article XII or otherwise.
 
SECTION 12.11. Rights of Trustee as Holder of Senior Debt of the Company;
Preservation of Trustee’s Rights.
 
The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article XII with respect to any Senior Debt of the Company that
may at any time be held by it, to the same extent as any other holder of Senior
Debt of the Company, and nothing in this Indenture shall deprive the Trustee of
any of its rights as such holder. With respect to the holders of Senior Debt of
the Company, the Trustee undertakes to perform only such of its obligations as
are specifically set forth in this Article XII, and no implied covenants or
obligations with respect to the holders of such Senior Debt of the Company shall
be read into this Indenture against the Trustee. Nothing in this Article XII
shall apply to claims of, or payments to, the Trustee under or pursuant to
Section 6.6.
 
 
68

--------------------------------------------------------------------------------

 
 
SECTION 12.12. Article Applicable to Paying Agents.
 
If at any time any Paying Agent other than the Trustee shall have been appointed
by the Company and be then acting hereunder, the term “Trustee” as used in this
Article XII shall in such case (unless the context otherwise requires) be
construed as extending to and including such Paying Agent within its meaning as
fully for all intents and purposes as if such Paying Agent were named in this
Article XII in addition to or in place of the Trustee; provided, that
Sections 12.8 and 12.11 shall not apply to the Company or any Affiliate of the
Company if the Company or such Affiliate acts as Paying Agent.
 
ARTICLE XIII
 
Guarantee
 
SECTION 13.1. The Guarantee.
 
The Guarantor hereby fully, unconditionally and irrevocably guarantees to each
holder of a Security authenticated and delivered by the Trustee the due and
punctual payment of the principal of and premium, if any, and interest
(including Additional Interest) on such Security, when and as the same shall
become due and payable, whether at maturity, by acceleration, upon redemption or
otherwise, in accordance with the terms of such Security and this Indenture, as
well as the due and punctual performance of all other obligations contained in
the Securities and this Indenture. In case of the failure of the Company to
punctually pay its obligations on any Security, the Guarantor hereby agrees to
cause any such payment to be made punctually when and as the same shall become
due and payable, whether at maturity, by acceleration, upon redemption or
otherwise, and as if such payment were made by the Company.
 
SECTION 13.2. Guarantee Unconditional, etc.
 
The Guarantor hereby agrees that it shall be liable as principal and as debtor
hereunder with respect to its obligations under this Article. This Article
creates a guarantee of payment and not of collection on the part of the
Guarantor. The Guarantor’s obligations hereunder shall be absolute, irrevocable
and unconditional, irrespective of, and shall be unaffected by, any invalidity,
irregularity or unenforceability of any Security or this Indenture, any failure
to enforce the provisions of any Security or this Indenture, or any waiver,
modification, consent or indulgence granted with respect thereto by the holder
of such Security or the Trustee, the recovery of any judgment against the
Company or any action to enforce the same, or any other circumstances which may
otherwise constitute a legal or equitable discharge of a surety or guarantor.
The Guarantor hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of merger, insolvency or bankruptcy of the
Company, any right to require a proceeding first against the Company, protest or
notice with respect to any such Security or the indebtedness evidenced thereby
and all demands whatsoever, and covenants that this Guarantee will not be
discharged except by payment in full of the principal of and premium, if any,
and interest (including Additional Interest) on the Securities and the complete
performance of all other obligations contained in the Securities and this
Indenture. The Guarantor further agrees, to the fullest extent that it lawfully
may do so, that, as between the Guarantor, on the one hand, and the Holders and
the Trustee, on the other hand, the maturity of the Securities shall or may, as
the case may be, be accelerated as provided in this Indenture for purposes of
the Guarantor’s obligations under this Guarantee, notwithstanding any stay,
injunction or prohibition existing under any bankruptcy, insolvency,
reorganization or other similar law of any jurisdiction preventing such
acceleration in respect of the obligations guaranteed hereby.
 
 
69

--------------------------------------------------------------------------------

 
 
SECTION 13.3. Reinstatement.
 
This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time a payment in respect of any Security, in whole or in part, is
rescinded or must otherwise be restored to the Company or the Guarantor upon the
bankruptcy, liquidation or reorganization of the Company or otherwise.
 
SECTION 13.4. Subrogation.
 
The Guarantor shall be subrogated to all rights of the Holder of any Security
against the Company in respect of any amounts paid to such Holder by the
Guarantor pursuant to the provisions of this Guarantee; provided, however, that
the Guarantor shall not be entitled to enforce, or to receive any payments
arising out of or based upon, such right of subrogation as a result of payment
under this Guarantee, if, after giving effect to any such payment, any amounts
are due and unpaid under this Guarantee. If any amount shall be paid to the
Guarantor in violation of the preceding sentence, the Guarantor agrees to hold
such amount in trust for the Holders and to pay such amount to the Holders.
 
ARTICLE XIV
 
Subordination of Guarantee
 
SECTION 14.1. Securities Subordinate to Senior Debt of the Guarantor.
 
The Guarantor covenants and agrees, and each Holder of a Security, by its
acceptance thereof, likewise covenants and agrees, that, to the extent and in
the manner hereinafter set forth in this Article XIV, the payment of the
principal of and any premium and interest (including any Additional Interest) on
each and all of the Securities are hereby expressly made subordinate and subject
in right of payment to the prior payment in full of all Senior Debt of the
Guarantor. Notwithstanding anything herein to the contrary, the guarantee of the
Securities shall be senior to the trade debt of the Guarantor incurred in the
ordinary course of business.
 
SECTION 14.2. No Payment When Senior Debt of the Guarantor in Default; Payment
Over of Proceeds Upon Dissolution, Etc.
 
(a) In the event and during the continuation of any default by the Guarantor in
the payment of any principal of or any premium or interest on any Senior Debt of
the Guarantor (following any grace period, if applicable) when the same becomes
due and payable, whether at maturity or at a date fixed for prepayment or by
declaration of acceleration or otherwise, then, upon written notice of such
default to the Guarantor by the holders of such Senior Debt of the Guarantor or
any trustee therefor, unless and until such default shall have been cured or
waived or shall have ceased to exist, no direct or indirect payment (in cash,
property, securities, by set-off or otherwise) shall be made or agreed to be
made on account of the principal of or any premium or interest (including any
Additional Interest) on any of the Securities, or in respect of any redemption,
repayment, retirement, purchase or other acquisition of any of the Securities.
 
 
70

--------------------------------------------------------------------------------

 
 
(b) In the event of a bankruptcy, insolvency or other proceeding described in
clause (d) or (e) of the definition of Event of Default (each such event, if
any, herein sometimes referred to as a “Proceeding”), all Senior Debt of the
Guarantor (including any interest thereon accruing after the commencement of any
such proceedings) shall first be paid in full before any payment or
distribution, whether in cash, securities or other property, shall be made to
any Holder of any of the Securities on account thereof. Any payment or
distribution, whether in cash, securities or other property (other than
securities of the Guarantor or any other entity provided for by a plan of
reorganization or readjustment the payment of which is subordinate, at least to
the extent provided in these subordination provisions with respect to the
indebtedness evidenced by the Securities, to the payment of all Senior Debt of
the Guarantor at the time outstanding and to any securities issued in respect
thereof under any such plan of reorganization or readjustment), which would
otherwise (but for these subordination provisions) be payable or deliverable in
respect of the Securities shall be paid or delivered directly to the holders of
Senior Debt of the Guarantor in accordance with the priorities then existing
among such holders until all Senior Debt of the Guarantor (including any
interest thereon accruing after the commencement of any Proceeding) shall have
been paid in full.
 
(c) In the event of any Proceeding, after payment in full of all sums owing with
respect to Senior Debt of the Guarantor, the Holders of the Securities, together
with the holders of any obligations of the Guarantor ranking on a parity with
the Securities, shall be entitled to be paid from the remaining assets of the
Guarantor the amounts at the time due and owing on account of unpaid principal
of and any premium and interest (including any Additional Interest) on the
Securities and such other obligations before any payment or other distribution,
whether in cash, property or otherwise, shall be made on account of any capital
stock or any obligations of the Guarantor ranking junior to the Securities and
such other obligations. If, notwithstanding the foregoing, any payment or
distribution of any character or any security, whether in cash, securities or
other property (other than securities of the Guarantor or any other entity
provided for by a plan of reorganization or readjustment the payment of which is
subordinate, at least to the extent provided in these subordination provisions
with respect to the indebtedness evidenced by the Securities, to the payment of
all Senior Debt of the Guarantor at the time outstanding and to any securities
issued in respect thereof under any such plan of reorganization or readjustment)
shall be received by the Trustee or any Holder in contravention of any of the
terms hereof and before all Senior Debt of the Guarantor shall have been paid in
full, such payment or distribution or security shall be received in trust for
the benefit of, and shall be paid over or delivered and transferred to, the
holders of the Senior Debt of the Guarantor at the time outstanding in
accordance with the priorities then existing among such holders for application
to the payment of all Senior Debt of the Guarantor remaining unpaid, to the
extent necessary to pay all such Senior Debt of the Guarantor (including any
interest thereon accruing after the commencement of any Proceeding) in full. In
the event of the failure of the Trustee or any Holder to endorse or assign any
such payment, distribution or security, each holder of Senior Debt of the
Guarantor is hereby irrevocably authorized to endorse or assign the same.
 
 
71

--------------------------------------------------------------------------------

 
 
(d) The Trustee and the Holders, at the expense of the Guarantor, shall take
such reasonable action (including the delivery of this Indenture to an agent for
any holders of Senior Debt of the Guarantor or consent to the filing of a
financing statement with respect hereto) as may, in the opinion of counsel
designated by the holders of a majority in principal amount of the Senior Debt
of the Guarantor at the time outstanding, be necessary or appropriate to assure
the effectiveness of the subordination effected by these provisions.
 
(e) The provisions of this Section 14.2 shall not impair any rights, interests,
remedies or powers of any secured creditor of the Guarantor in respect of any
security interest the creation of which is not prohibited by the provisions of
this Indenture.
 
(f) The securing of any obligations of the Guarantor, otherwise ranking on a
parity with the Securities or ranking junior to the Securities, shall not be
deemed to prevent such obligations from constituting, respectively, obligations
ranking on a parity with the Securities or ranking junior to the Securities.
 
SECTION 14.3. Payment Permitted If No Default.
 
Nothing contained in this Article XIV or elsewhere in this Indenture or in any
of the Securities shall prevent (a) the Guarantor, at any time, except during
the pendency of the conditions described in paragraph (a) of Section 14.2 or of
any Proceeding referred to in Section 14.2, from making payments at any time of
principal of and any premium or interest (including any Additional Interest) on
the Securities or (b) the application by the Trustee of any moneys deposited
with it hereunder to the payment of or on account of the principal of and any
premium or interest (including any Additional Interest) on the Securities or the
retention of such payment by the Holders, if, at the time of such application by
the Trustee, it did not have knowledge (in accordance with Section 14.8) that
such payment would have been prohibited by the provisions of this Article XIV,
except as provided in Section 14.8.
 
SECTION 14.4. Subrogation to Rights of Holders of Senior Debt of the Guarantor.
 
Subject to the payment in full of all amounts due or to become due on all Senior
Debt of the Guarantor, or the provision for such payment in cash or cash
equivalents or otherwise in a manner satisfactory to the holders of Senior Debt
of the Guarantor, the Holders of the Securities shall be subrogated to the
extent of the payments or distributions made to the holders of such Senior Debt
of the Guarantor pursuant to the provisions of this Article XIV (equally and
ratably with the holders of all indebtedness of the Guarantor that by its
express terms is subordinated to Senior Debt of the Guarantor to substantially
the same extent as the Securities are subordinated to the Senior Debt of the
Guarantor and is entitled to like rights of subrogation by reason of any
payments or distributions made to holders of such Senior Debt of the Guarantor)
to the rights of the holders of such Senior Debt of the Guarantor to receive
payments and distributions of cash, property and securities applicable to the
Senior Debt of the Guarantor until the principal of and any premium and interest
(including any Additional Interest) on the Securities shall be paid in full. For
purposes of such subrogation, no payments or distributions to the holders of the
Senior Debt of the Guarantor of any cash, property or securities to which the
Holders of the Securities or the Trustee would be entitled except for the
provisions of this Article XIV, and no payments made pursuant to the provisions
of this Article XIV to the holders of Senior Debt of the Guarantor by Holders of
the Securities or the Trustee, shall, as among the Guarantor, its creditors
other than holders of Senior Debt of the Guarantor, and the Holders of the
Securities, be deemed to be a payment or distribution by the Guarantor to or on
account of the Senior Debt of the Guarantor.
 
 
72

--------------------------------------------------------------------------------

 
 
SECTION 14.5. Provisions Solely to Define Relative Rights.
 
The provisions of this Article XIV are intended solely for the purpose of
defining the relative rights of the Holders of the Securities on the one hand
and the holders of Senior Debt of the Guarantor on the other hand. Nothing
contained in this Article XIV or elsewhere in this Indenture or in the
Securities is intended to or shall (a) impair, as between the Guarantor and the
Holders of the Securities, the obligations of the Guarantor, which are absolute
and unconditional, to pay to the Holders of the Securities the principal of and
any premium and interest (including any Additional Interest) on the Securities
as and when the same shall become due and payable in accordance with their
terms, (b) affect the relative rights against the Guarantor of the Holders of
the Securities and creditors of the Guarantor other than their rights in
relation to the holders of Senior Debt of the Guarantor or (c) prevent the
Trustee or the Holder of any Security (or to the extent expressly provided
herein, the holder of any Preferred Security) from exercising all remedies
otherwise permitted by applicable law upon default under this Indenture,
including filing and voting claims in any Proceeding, subject to the rights, if
any, under this Article XIV of the holders of Senior Debt of the Guarantor to
receive cash, property and securities otherwise payable or deliverable to the
Trustee or such Holder.
 
SECTION 14.6. Trustee to Effectuate Subordination.
 
Each Holder of a Security by such Holder’s acceptance thereof authorizes and
directs the Trustee on such Holder’s behalf to take such action as may be
necessary or appropriate to acknowledge or effectuate the subordination provided
in this Article XIV and appoints the Trustee such Holder’s attorney-in-fact for
any and all such purposes.
 
SECTION 14.7. No Waiver of Subordination Provisions.
 
(a) No right of any present or future holder of any Senior Debt of the Guarantor
to enforce subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Guarantor
or by any act or failure to act, in good faith, by any such holder, or by any
noncompliance by the Guarantor with the terms, provisions and covenants of this
Indenture, regardless of any knowledge thereof that any such holder may have or
be otherwise charged with.
 
(b) Without in any way limiting the generality of paragraph (a) of this Section
14.7, the holders of Senior Debt of the Guarantor may, at any time and from to
time, without the consent of or notice to the Trustee or the Holders of the
Securities, without incurring responsibility to such Holders of the Securities
and without impairing or releasing the subordination provided in this Article
XIV or the obligations hereunder of such Holders of the Securities to the
holders of Senior Debt of the Guarantor, take or fail to take any action,
including without limitation: (i) change the manner, place or terms of payment
or extend the time of payment of, or renew or alter, Senior Debt of the
Guarantor, or otherwise amend or supplement in any manner Senior Debt of the
Guarantor or any instrument evidencing the same or any agreement under which
Senior Debt of the Guarantor is outstanding, (ii) sell, exchange, release or
otherwise deal with any property pledged, mortgaged or otherwise securing Senior
Debt of the Guarantor, (iii) release any Person liable in any manner for the
payment of Senior Debt of the Guarantor and (iv) exercise or refrain from
exercising any rights against the Guarantor and any other Person.
 
 
73

--------------------------------------------------------------------------------

 
 
SECTION 14.8. Notice to Trustee.
 
(a) The Guarantor shall give prompt written notice to a Responsible Officer of
the Trustee of any fact known to the Guarantor that would prohibit the making of
any payment to or by the Trustee in respect of the Securities. Notwithstanding
the provisions of this Article XIV or any other provision of this Indenture, the
Trustee shall not be charged with knowledge of the existence of any facts that
would prohibit the making of any payment to or by the Trustee in respect of the
Securities, unless and until a Responsible Officer of the Trustee shall have
received written notice thereof from the Guarantor or a holder of Senior Debt of
the Guarantor or from any trustee, agent or representative therefor; provided,
that if the Trustee shall not have received the notice provided for in this
Section 14.8 at least two Business Days prior to the date upon which by the
terms hereof any monies may become payable for any purpose (including, the
payment of the principal of and any premium on or interest (including any
Additional Interest) on any Security), then, anything herein contained to the
contrary notwithstanding, the Trustee shall have full power and authority to
receive such monies and to apply the same to the purpose for which they were
received and shall not be affected by any notice to the contrary that may be
received by it within two Business Days prior to such date.
 
(b) The Trustee shall be entitled to rely on the delivery to it of a written
notice by a Person representing himself or herself to be a holder of Senior Debt
of the Guarantor (or a trustee, agent, representative or attorney-in-fact
therefor) to establish that such notice has been given by a holder of Senior
Debt of the Guarantor (or a trustee, agent, representative or attorney-in-fact
therefor). In the event that the Trustee determines in good faith that further
evidence is required with respect to the right of any Person as a holder of
Senior Debt of the Guarantor to participate in any payment or distribution
pursuant to this Article XIV, the Trustee may request such Person to furnish
evidence to the reasonable satisfaction of the Trustee as to the amount of
Senior Debt of the Guarantor held by such Person, the extent to which such
Person is entitled to participate in such payment or distribution and any other
facts pertinent to the rights of such Person under this Article XIV, and if such
evidence is not furnished, the Trustee may defer any payment to such Person
pending judicial determination as to the right of such Person to receive such
payment.
 
 
74

--------------------------------------------------------------------------------

 
 
SECTION 14.9. Reliance on Judicial Order or Certificate of Liquidating Agent.
 
Upon any payment or distribution of assets of the Guarantor referred to in this
Article XIV, the Trustee and the Holders of the Securities shall be entitled to
conclusively rely upon any order or decree entered by any court of competent
jurisdiction in which such Proceeding is pending, or a certificate of the
trustee in bankruptcy, receiver, liquidating trustee, custodian, assignee for
the benefit of creditors, agent or other Person making such payment or
distribution, delivered to the Trustee or to the Holders of Securities, for the
purpose of ascertaining the Persons entitled to participate in such payment or
distribution, the holders of the Senior Debt of the Guarantor and other
indebtedness of the Guarantor, the amount thereof or payable thereon, the amount
or amounts paid or distributed thereon and all other facts pertinent thereto or
to this Article XIV.
 
SECTION 14.10. Trustee Not Fiduciary for Holders of Senior Debt of the
Guarantor.
 
The Trustee, in its capacity as trustee under this Indenture, shall not owe or
be deemed to owe any fiduciary duty to the holders of Senior Debt of the
Guarantor and shall not be liable to any such holders if it shall in good faith
mistakenly pay over or distribute to Holders of Securities or to the Guarantor
or to any other Person cash, property or securities to which any holders of
Senior Debt of the Guarantor shall be entitled by virtue of this Article XIV or
otherwise.
 
SECTION 14.11. Rights of Trustee as Holder of Senior Debt of the Guarantor;
Preservation of Trustee’s Rights.
 
The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article XIV with respect to any Senior Debt of the Guarantor that
may at any time be held by it, to the same extent as any other holder of Senior
Debt of the Guarantor, and nothing in this Indenture shall deprive the Trustee
of any of its rights as such holder. With respect to the holders of Senior Debt
of the Guarantor, the Trustee undertakes to perform only such of its obligations
as are specifically set forth in this Article XIV, and no implied covenants or
obligations with respect to the holders of such Senior Debt of the Guarantor
shall be read into this Indenture against the Trustee. Nothing in this Article
XIV shall apply to claims of, or payments to, the Trustee under or pursuant to
Section 6.6.
 
SECTION 14.12. Article Applicable to Paying Agents.
 
If at any time any Paying Agent other than the Trustee shall have been appointed
by the Guarantor and be then acting hereunder, the term “Trustee” as used in
this Article XIV shall in such case (unless the context otherwise requires) be
construed as extending to and including such Paying Agent within its meaning as
fully for all intents and purposes as if such Paying Agent were named in this
Article XIV in addition to or in place of the Trustee; provided, that
Sections 14.8 and 14.11 shall not apply to the Guarantor or any Affiliate of the
Guarantor if the Guarantor or such Affiliate acts as Paying Agent.
 
 
75

--------------------------------------------------------------------------------

 
 
 
This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
signature page of this Indenture by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.
 


 
* * * *
 
 
 
76

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.
 
NorthStar Realty Finance Limited Partnership, as Issuer
 
By:  NorthStar Realty Finance Corp., its
General Partner
 
 
By:  /s/ Albert Tylis                                          
Albert Tylis
General Counsel and Assistant Secretary
 


NorthStar Realty Finance Corp., as Guarantor




By:  /s/ Albert Tylis                                          
Albert Tylis
General Counsel and Assistant Secretary:


WILMINGTON TRUST COMPANY, as Trustee
 
By:  /s/ W. Thomas Morris, II                         
W. Thomas Morris, II
Assistant Vice President

 
 
77

--------------------------------------------------------------------------------

 